Exhibit 10.1

 

Execution Version

 



AMENDED SECURITIES PURCHASE AGREEMENT

 

THIS AMENDED SECURITIES PURCHASE AGREEMENT (the “Agreement”), is entered into as
of ______ ___, 2019 (the “Execution Date”), by and among Recruiter.com Group,
Inc. (f.k.a. Truli Technologies, Inc.), a Delaware corporation, with
headquarters located at 100 Waugh Dr. Suite 300, Houston, Texas 77007 (the
“Company”), and the investors listed on the Schedule of Buyers attached hereto
(individually, a “Buyer” and collectively, the “Buyers”).

 

RECITALS

 

A. WHEREAS, the Company and each Buyer is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”),
and Rule 506(b) of Regulation D (“Regulation D”) as promulgated by the United
States Securities and Exchange Commission (the “SEC”) under the 1933 Act.

 

B. WHEREAS, the Company has authorized a new series of convertible preferred
stock of the Company designated as Series D Convertible Preferred Stock (the
“Series D Preferred Stock”), the terms of which are set forth in the certificate
of designation for such series of preferred stock (the “Certificate of
Designations”) in the form attached hereto as Exhibit A (together with any
convertible preferred stock issued in replacement thereof in accordance with the
terms thereof, the “Preferred Shares”), (together with amendments attached as
Exhibits A-1, A-2 and A-3) which Preferred Shares shall be convertible into the
Company’s common stock, par value $0.0001 per share (the “Common Stock”), in
accordance with the terms of the Certificate of Designations.

 

C. WHEREAS, each Buyer wishes to purchase, and the Company wishes to sell, upon
the terms and conditions stated in this Agreement, (i) that aggregate number of
Preferred Shares set forth opposite such Buyer’s name in column (3) on the
Schedule of Buyers, and (ii) Warrants, in substantially the form attached hereto
as Exhibit B (the “Warrants”), representing the right to acquire that number of
shares of Common Stock set forth opposite such Buyer’s name in column (4) on the
Schedule of Buyers (as exercised, collectively, the “Warrant Shares”). The
shares of Common Stock issuable pursuant to the terms of the Preferred Shares
are referred to herein as the “Conversion Shares”.

 

D. WHEREAS, the Preferred Shares, the Warrants, the Conversion Shares and the
Warrant Shares are collectively referred to herein as the “Securities”.

 



 

 

 

NOW, THEREFORE, in consideration of the foregoing premises, and the promises and
covenants herein contained, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, the Company and each Buyer (severally and
not jointly), intending to be legally bound, hereby agree as follows:

 

AGREEMENT

 

1. PURCHASE AND SALE OF PREFERRED SHARES AND WARRANTS.

 

(a) Closing.

 

(i) Preferred Shares and Warrants. Subject to the satisfaction (or waiver) of
the conditions set forth in Sections 6 and 7 below, the Company agrees to issue
and sell to each Buyer, and each Buyer severally, but not jointly, agrees to
purchase from the Company (the “Closing”) on the Closing Date (as defined
below), (x) the number of Preferred Shares, as is set forth opposite such
Buyer’s name in column (3) on the Schedule of Buyers, and (y) Warrants to
acquire up to that number of Warrant Shares as is set forth opposite such
Buyer’s name in column (4) on the Schedule of Buyers.

 

(ii) Closing. The date and time of the Closing (the “Closing Date”) shall be
10:00 a.m., New York City time, on the Execution Date (or such later date as is
mutually agreed to by the Company and each Buyer) after notification of
satisfaction (or waiver) of the conditions to the Closing set forth in Sections
6 and 7 below, at the offices of Nason, Yeager, Gerson, Harris & Fumero, P.A.,
3001 PGA Boulevard, Suite 305, Palm Beach Gardens, FL 33410.

 

(iii) Purchase Price. The aggregate purchase price for the Preferred Shares to
be purchased by each Buyer (the “Purchase Price”) shall be the amount set forth
opposite such Buyer’s name in Column (5) on the Schedule of Buyers in each case
reflecting a 10% original issuance discount from the stated value of the
Preferred Shares.

 

(iv) Form of Payment. On or before the Closing Date, (A) each Buyer shall
deliver to the Company the Purchase Price to be paid in cash to the Company for
the Preferred Shares and Warrants to be issued and sold to such Buyer at the
Closing, by wire transfer of immediately available funds in accordance with the
Company’s written wire instructions, and (B) the Company shall deliver to each
Buyer the Preferred Shares (allocated in such number of shares as the Buyer
shall request) and related Warrants (allocated in such number of shares as the
Buyer shall request) which such Buyer is purchasing hereunder, in each case duly
executed on behalf of the Company and registered in the name of such Buyer or
its designee.

 

(v) Prior Closing. On March 31, 2019, the Company sold Preferred Shares and
Warrants and received gross proceeds of $900,000. The offering is continuing
until the sale of all Preferred Shares permissible under the Certificate of
Designations, as defined, or termination by the Company.

 

2. BUYER’S REPRESENTATIONS AND WARRANTIES.

 

Each Buyer, severally and not jointly, represents and warrants with respect to
only itself, as of the Execution Date and as of the Closing Date, that:

 

(a) Organization; Authority. Such Buyer is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents (as
defined in Section 3(b) below) to which it is a party and otherwise to carry out
its obligations hereunder and thereunder.

 



2

 

 

(b) No Public Sale or Distribution. Such Buyer is (i) acquiring the Preferred
Shares and the Warrants, (ii) upon conversion of the Preferred Shares will
acquire the Conversion Shares and (iii) upon exercise of the Warrants (other
than pursuant to a Cashless Exercise (as defined in the Warrants)) will acquire
the Warrant Shares issuable upon exercise of the Warrants, in each case, for its
own account and not with a view towards, or for resale in connection with, the
public sale or distribution thereof, except pursuant to sales registered or
exempted under the 1933 Act; provided, however, that by making the
representations herein, such Buyer does not agree to hold any of the Securities
for any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with or pursuant to a registration
statement or an exemption under the 1933 Act. Such Buyer is acquiring the
Securities hereunder in the ordinary course of its business. Such Buyer does not
presently have any agreement or understanding, directly or indirectly, with any
Person (as defined below) to distribute any of the Securities. For purposes of
this Agreement, “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.

 

(c) Accredited Investor Status. Such Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D.

 

(d) Reliance on Exemptions. Such Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire the
Securities.

 

(e) Information. Such Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities that have been
requested by such Buyer in writing. Such Buyer and its advisors, if any, have
been afforded the opportunity to ask questions of the Company. Neither such
inquiries nor any other due diligence investigations conducted by such Buyer or
its advisors, if any, or its representatives shall modify, amend or affect such
Buyer’s right to rely on the Company’s representations and warranties contained
herein. Such Buyer understands that its investment in the Securities involves a
high degree of risk. Such Buyer has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Securities.

 

(f) No Governmental Review. Such Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

 



3

 

 

(g) Transfer or Resale. Such Buyer understands that: (i) the Securities have not
been and are not being registered under the 1933 Act or any state securities
laws, and may not be offered for sale, sold, assigned or transferred unless (A)
subsequently registered thereunder, (B) such Buyer shall have delivered to the
Company an opinion of counsel, in a generally acceptable form, to the effect
that such Securities to be sold, assigned or transferred may be sold, assigned
or transferred pursuant to an exemption from such registration, or (C) such
Buyer provides the Company with reasonable assurance that such Securities can be
sold, assigned or transferred pursuant to Rule 144 or Rule 144A promulgated
under the 1933 Act, as amended, (or a successor rule thereto) (collectively,
“Rule 144”) (which shall in no event include an opinion of counsel of such Buyer
unless the reasonable fees of such counsel are paid by the Company); (ii) any
sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the 1933 Act) may require compliance with some other
exemption under the 1933 Act or the rules and regulations of the SEC thereunder;
and (iii) neither the Company nor any other Person is under any obligation to
register the Securities under the 1933 Act or any state securities laws or to
comply with the terms and conditions of any exemption thereunder.
Notwithstanding the foregoing, the Securities may be pledged in connection with
a bona fide margin account or other loan or financing arrangement secured by the
Securities and such pledge of Securities shall not be deemed to be a transfer,
sale or assignment of the Securities hereunder, and no Buyer effecting a pledge
of Securities shall be required to provide the Company with any notice thereof
or otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document (as defined in Section 3(b)), including, without
limitation, this Section 2(g).

 

(h) Legends.

 

(i) Such Buyer understands that the certificates or other instruments
representing the Preferred Shares and the Warrants, until such time as the
resale of the Conversion Shares and the Warrant Shares have been registered
under the 1933 Act, the stock certificates representing the Conversion Shares
and the Warrant Shares, except as set forth below, shall bear a restrictive
legend in substantially the following form (and a stop-transfer order may be
placed against transfer of such stock certificates):

 

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE][EXERCISABLE]
HAVE BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.

 



4

 

 

At any time after the Execution Date, the legend set forth above shall be
removed and the Company shall issue a certificate without such legend to the
holder of the Securities upon which it is stamped or, if available, issue to
such holder by electronic delivery at the applicable balance account at The
Depository Trust Company (“DTC”), if (i) such Securities are registered for
resale under the 1933 Act, (ii) in connection with a sale, assignment or other
transfer (other than pursuant to Rule 144), such holder provides the Company
with an opinion of counsel, in a generally acceptable form, to the effect that
such sale, assignment or transfer of the Securities may be made without
registration under the applicable requirements of the 1933 Act, or (iii) the
Securities can be sold, assigned or transferred pursuant to Rule 144 or Rule
144A without the need to comply with public information requirements or volume
limitations. The Company shall be responsible for the fees of its transfer
agent, legal counsel (including, without limitation, with respect to any legal
opinion upon any sale pursuant to Rule 144) and all DTC fees associated with
such issuance.

 

(i) Validity; Enforcement. This Agreement and the other Transaction Documents to
which such Buyer is a party have been duly and validly authorized, executed and
delivered on behalf of such Buyer and shall constitute the legal, valid and
binding obligations of such Buyer enforceable against such Buyer in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

(j) No Conflicts. The execution, delivery and performance by such Buyer of this
Agreement and the other Transaction Documents to which such Buyer is a party and
the consummation by such Buyer of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
such Buyer or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which such Buyer is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to such Buyer, except
in the case of clauses (ii) and (iii) above, for such conflicts, defaults,
rights or violations which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of such
Buyer to perform its obligations hereunder.

 

(k) No Bad Actor Disqualification Event. Such Buyer represents, after reasonable
inquiry, that none of the “Bad Actor” disqualifying events described in Rule
506(d)(l)(i) to (viii) under the 1933 Act (a “Disqualification Event”) is
applicable to such Buyer or any of its Rule 506(d) Related Parties (if any),
except a Disqualification Event as to which Rule 506(d)(2)(ii) or (iii) or
(d)(3) applies. “Rule 506(d) Related Party” means a person or entity that is a
beneficial owner of such Buyer’s securities for purposes of Rule 506(d).

 



5

 

 

(l) Previous Transactions. Prior to this Agreement, each Buyer has purchased or
otherwise obtained securities issued by the Company.

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each of the Buyers that, as of the
Execution Date and as of the Closing Date:

 

(a) Organization and Qualification. Each of the Company and its “Subsidiaries”
(which for purposes of this Agreement means any joint venture or any entity in
which the Company, directly or indirectly, owns more than 10% of the capital
stock or holds an equivalent equity or similar interest) are entities duly
organized and validly existing and in good standing under the laws of the
jurisdiction in which they are formed, and have the requisite power and
authorization to own their properties and to carry on their business as now
being conducted. Each of the Company and its Subsidiaries is duly qualified as a
foreign entity to do business and is in good standing in every jurisdiction in
which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect. As used in this Agreement, “Material Adverse Effect”
means any material adverse effect on the business, properties, assets,
operations, results of operations, condition (financial or otherwise) or
prospects of the Company and its Subsidiaries, individually or taken as a whole,
or on the transactions contemplated hereby or in the other Transaction Documents
or by the agreements and instruments to be entered into in connection herewith
or therewith, or on the authority or ability of the Company to perform its
obligations under the Transaction Documents. As used in this Agreement, any
adverse event that does not have a long-term effect on the Company is not a
Material Adverse Effect. For purposes of this subsection, “long-term effect”
means an effect lasting more than six (6) months. The Company has no
Subsidiaries, except as set forth on Schedule 3(a).

 

(b) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Certificate of Designations, the Warrants, and each of the
other agreements entered into by the parties hereto in connection with the
transactions contemplated by this Agreement (collectively, the “Transaction
Documents”) and to issue the Securities in accordance with the terms hereof and
thereof. The execution and delivery of the Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby, including, without limitation, the issuance of the Preferred Shares and
Warrants and the reservation for issuance and the issuance of the Conversion
Shares issuable upon conversion of the Preferred Shares and the reservation for
issuance and issuance of Warrant Shares issuable upon exercise of the Warrants
have been duly authorized by the Company’s Board of Directors and no further
filing, consent, or authorization is required by the Company, its board of
directors or its stockholders. This Agreement and the other Transaction
Documents of even date herewith have been duly executed and delivered by the
Company, and constitute the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies. The Certificate of Designations in the form
attached hereto as Exhibit A has been filed with the Secretary of State of the
State of Delaware and is in full force and effect, enforceable against the
Company in accordance with its terms. The Amended and Restated Certificate of
Designation in the form attached hereto as Exhibit A-1 has been filed with the
Secretary of State of the State of Delaware and is in full force and effect,
enforceable against the Company in accordance with its terms. The Certificate of
Amendment to the Amended and Restated Certificate of Designation in the form
attached hereto as Exhibit A-2 has been filed with the Secretary of State of the
State of Delaware and is in full force and effect, enforceable against the
Company in accordance with its terms and has not been amended. The Second
Certificate of Amendment to the Amended and Restated Certificate of Designation
in the form attached hereto as Exhibit A-3 has been approved by the required
majority of holders of Series D Convertible Preferred Stock and the board of
directors of the Company and will be filed with the Secretary of State of the
State of Delaware on or about May 28, 2019.

 



6

 

 

(c) Issuance of Securities. The issuance of the Preferred Shares and the
Warrants have been duly authorized and upon issuance in accordance with the
terms of the Transaction Documents shall be validly issued and free from all
taxes, liens and charges with respect to the issue thereof, and the Preferred
Shares shall be entitled to the rights and preferences set forth in the
Certificate of Designations. Upon the Company conducting a reverse split or
increase of authorized shares in order to be able to reserve additional shares
of Common Stock within 60 days after the Closing, the Company shall reserve from
its duly authorized capital stock not less than the sum of 200% of the maximum
number of shares of Common Stock issuable (i) upon conversion of the maximum
number of Preferred Shares (assuming for purposes hereof, that the Preferred
Shares are convertible at the Conversion Price (as defined in the Certificate of
Designations) and without taking into account any limitations on the conversion
of the Preferred Shares set forth in the Certificate of Designations) and (ii)
upon exercise of the Warrants (without taking into account any limitations on
the exercise of the Warrants set forth in the Warrants), in each case,
determined as if issued as of the trading day immediately preceding the
applicable date of determination, it being understood that the reservation of
stock by the Company is a material obligation of the Company, and the failure of
the Company to reserve sufficient stock under this Section 3(c) within 60 days
of Closing shall constitute a default under this Agreement and entitle each
Buyer to pursue all remedies available under this Agreement and the Transaction
Documents. Provided, however, that if the Company has used its best efforts to
effect a reverse stock split or combination and has filed applications with the
Financial Industry Regulatory Authority (“FINRA”) the 60-day period in this
Section 3(c) shall be tolled by an additional 15 days. Upon issuance or
conversion in accordance with the Certificate of Designations or the exercise of
the Warrants and payment of the exercise price under the Warrants (including by
Cashless Exercise) thereunder, the Conversion Shares and the Warrant Shares,
respectively, will be validly issued, fully paid and nonassessable and free from
all preemptive or similar rights, taxes, liens and charges with respect to the
issue thereof, with the holders being entitled to all rights accorded to a
holder of Common Stock. Assuming the accuracy of each of the representations and
warranties set forth in Section 2 of this Agreement, the offer and issuance by
the Company of the Securities is exempt from registration under the 1933 Act.

 

(d) No Conflicts. Except as provided on Schedule 3(d), the execution, delivery
and performance of the Transaction Documents by the Company and the consummation
by the Company of the transactions contemplated hereby and thereby (including,
without limitation, the issuance of the Preferred Shares and the Warrants, and
reservation for issuance and issuance of the Conversion Shares and the Warrant
Shares) will not (i) result in a violation of any certificate of incorporation,
any certificate of formation, any certificate of designations or other
constituent documents of the Company or any of its Subsidiaries, any capital
stock of the Company or any of its Subsidiaries or the bylaws of the Company or
any of its Subsidiaries or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) in any
respect under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its Subsidiaries is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
foreign, federal and state laws and regulations) applicable to the Company or
any of its Subsidiaries or by which any property or asset of the Company or any
of its Subsidiaries is bound or affected.

 



7

 

 

(e) Consents. Neither the Company nor any of its Subsidiaries is required to
obtain any consent, authorization or order of, or make any filing or
registration with, any government, court, regulatory, self-regulatory,
administrative agency or commission or other governmental agency, authority or
instrumentality, domestic or foreign, of competent jurisdiction (a “Governmental
Authority”) or any other Person in order for it to execute, deliver or perform
any of its obligations under or contemplated by the Transaction Documents, in
each case in accordance with the terms hereof or thereof, except for (i) the
filing of a Notice with the Financial Industry Regulatory Authority to effect a
reverse stock split and the subsequent approval, (ii) the filing of a Form D
pursuant to Regulation D promulgated by the SEC under the 1933 Act and (iii) the
filings required by applicable state “blue sky” securities laws, rules and
regulations. The Company and its Subsidiaries are unaware of any facts or
circumstances that might prevent the Company from obtaining or effecting any of
the registration, application or filings pursuant to the preceding sentence.

 

(f) Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company or any of its Subsidiaries, or (ii) an “affiliate”
(as defined in Rule 144) of the Company or any of its Subsidiaries. The Company
further acknowledges that no Buyer is acting as a financial advisor or fiduciary
of the Company or any of its Subsidiaries (or in any similar capacity) with
respect to the Transaction Documents and the transactions contemplated hereby
and thereby, and any advice given by a Buyer or any of its representatives or
agents in connection with the Transaction Documents and the transactions
contemplated hereby and thereby is merely incidental to such Buyer’s purchase of
the Securities. The Company further represents to each Buyer that the Company’s
decision to enter into the Transaction Documents has been based solely on the
independent evaluation by the Company and its representatives.

 

(g) No General Solicitation; Placement Agent. Neither the Company, nor any of
its Subsidiaries or affiliates, nor any Person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D) in connection with the offer or sale of the
Securities. Neither the Company nor any of its Subsidiaries has engaged any
placement agent or other agent in connection with the sale of the Securities. In
the event that a broker-dealer or other agent or advisory is engaged by the
Company subsequent to the initial Closing, the Company shall be responsible for
the payment of any placement agent’s fees, financial advisory fees, or brokers’
commissions (other than for persons engaged by any Buyer or its investment
advisor) relating to or arising out of the transactions contemplated hereby in
connection with the sale of the Securities. The Company shall pay, and hold each
Buyer harmless against, any liability, loss or expense (including, without
limitation, attorney’s fees and out-of-pocket expenses) arising in connection
with any such claim.

 



8

 

 

(h) No Integrated Offering. None of the Company, its Subsidiaries, any of their
affiliates, and any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of the
Securities under the 1933 Act, whether through integration with prior offerings
or otherwise, or caused this offering of the Securities to require approval of
stockholders of the Company for purposes of any applicable stockholder approval
provisions, including, without limitation, under the rules and regulations of
any exchange or automated quotation system on which any of the securities of the
Company are listed or designated, but excluding stockholder consents required to
authorize and issue the Securities or waive any anti-dilution provisions in
connection therewith. None of the Company, its Subsidiaries, their affiliates
and any Person acting on their behalf will take any action or steps referred to
in the preceding sentence that would require registration of any of the
Securities under the 1933 Act or cause the offering of the Securities to be
integrated with other offerings for purposes of any such applicable stockholder
approval provisions.

 

(i) Dilutive Effect. The Company understands and acknowledges that the number of
Conversion Shares issuable upon conversion of the Preferred Shares will increase
in certain circumstances. The Company further acknowledges that its obligation
to issue Conversion Shares upon conversion of the Preferred Shares in accordance
with this Agreement and the Certificate of Designations, and its obligation to
issue the Warrant Shares upon exercise of the Warrants in accordance with this
Agreement and the Warrants, is, in each case, not limited by the dilutive effect
that such issuance may have on the ownership interests of other stockholders of
the Company.

 

(j) Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Certificate of Incorporation, (as defined in
Section 3(r)) any certificates of designations or the laws of the jurisdiction
of its formation or incorporation which is or could become applicable to any
Buyer as a result of the transactions contemplated by this Agreement, including,
without limitation, the Company’s issuance of the Securities and any Buyer’s
ownership of the Securities. The Company and its board of directors have taken
all necessary actions, if any, in order to render inapplicable any stockholder
rights plan or similar arrangement relating to accumulations of beneficial
ownership of Common Stock or a change in control of the Company.

 



9

 

 

(k) Material Liabilities; Financial Statements. Except as set forth on Schedule
3(k), the Company has no liabilities or obligations, absolute or contingent
(individually or in the aggregate), except (i) liabilities and obligations
incurred after December 31, 2018 in the ordinary course of business that are not
material and (ii) obligations under contracts made in the ordinary course of
business that would not be required to be reflected in financial statements
prepared in accordance with generally accepted accounting principles as applied
in the United States, consistently applied for the periods covered thereby
(“GAAP”). The financial statements of the Company delivered to the Buyers on or
prior to the Execution Date are a correct and complete copy of the financial
statements (including, in each case, any related notes thereto) of the Company
and its Subsidiaries, on a consolidated basis, for the three months ended March
31, 2019 and 2018, which have been filed with the SEC (the “Financial
Statements”), and such statements fairly present in all material respects the
financial position of the Company and its Subsidiaries, on a consolidated basis,
at the respective dates thereof and the results of its operations and cash flows
for the periods indicated. The Financial Statements reflect the Results of
Operations and Statements of Cash Flow of Recruiter.com , Inc. as reflected in
the Form 10-Q, as defined. The Financial Statements do not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading, except as
disclosed on Schedule 3(k).

 

(l) Absence of Certain Changes. Except as disclosed on Schedule 3(l), since
April 1, 2018, except as disclosed in the Company’s Report on Form 10-Q for the
three months ended March 31, 2019 and 2018 filed with the SEC on December 31,
2018 (the “10-Q”), there has been no material adverse change and no material
adverse development in the business, assets, properties, operations, condition
(financial or otherwise), results of operations or prospects of the Company or
its Subsidiaries. Without limiting the generality of the foregoing, neither the
Company nor any of its Subsidiaries has:

 

(i) declared, set aside or paid any dividend or other distribution with respect
to any shares of capital stock of the Company or any of its Subsidiaries or any
direct or indirect redemption, purchase or other acquisition of any such shares;

 

(ii) sold, assigned, pledged, encumbered, transferred or otherwise disposed of
any tangible asset of the Company or any of its Subsidiaries (other than sales
or the licensing of its products to customers in the ordinary course of business
consistent with past practice), or sold, assigned, pledged, encumbered,
transferred or otherwise disposed of any Intellectual Property (other than
licensing of products of the Company or its Subsidiaries in the ordinary course
of business and on a non-exclusive basis);

 

(iii) entered into any licensing or other agreement with regard to the
acquisition or disposition of any Intellectual Property (as hereinafter defined)
other than licenses in the ordinary course of business consistent with past
practice or any amendment or consent with respect to any licensing agreement
filed or required to be filed with respect to any Governmental Authority;

 

(iv) made any capital expenditures, individually or in the aggregate, in excess
of $100,000;

 

(v) incurred any obligation or liability (whether absolute, accrued, contingent
or otherwise, and whether due or to become due) incurred by the Company or any
of its Subsidiaries, in excess of $100,000 individually, other than obligations
under customer contracts, current obligations and liabilities, in each case
incurred in the ordinary course of business and consistent with past practice,
except as disclosed in Schedule 3(l)(v);

 



10

 

 

(vi) incurred any Lien on any property of the Company or any of its Subsidiaries
except for Permitted Liens and Liens in existence on the date of this Agreement
that are described on Schedules 3(m) or 3(s);

 

(vii) made any payment, discharge, satisfaction or settlement of any suit,
action, claim, arbitration, proceeding or obligation of the Company or any of
its Subsidiaries, except in the ordinary course of business and consistent with
past practice;

 

(viii) effected any split, combination or reclassification of any equity
securities;

 

(ix) sustained any material loss, destruction or damage to any property of the
Company or any Subsidiary, whether or not insured;

 

(x) effected any acceleration or prepayment of any Indebtedness (as defined
below) for borrowed money or the refunding of any such Indebtedness;

 

(xi) experienced any labor trouble involving the Company or any Subsidiary or
any material change in their personnel or the terms and conditions of
employment;

 

(xii) made any waiver of any valuable right, whether by contract or otherwise;

 

(xiii) except as disclosed in Schedule 3(q), made any loan or extension of
credit to any officer or employee of the Company;

 

(xiv) made any change in the independent public accountants of the Company or
its Subsidiaries or any material change in the accounting methods or accounting
practices followed by the Company or its Subsidiaries, as applicable, or any
material change in depreciation or amortization policies or rates;

 

(xv) experienced any resignation or termination of any officer, key employee or
group of employees of the Company or any of its Subsidiaries;

 

(xvi) effected any change in any compensation arrangement or agreement with any
employee, officer, director or stockholder that would result in the aggregate
compensation to such Person in such year to exceed $100,000, except as disclosed
on Schedule 3(l)(xvi);

 

(xvii) effected any material increase in the compensation of employees of the
Company or its Subsidiaries (including any increase pursuant to any written
bonus, pension, profit sharing or other benefit or compensation plan, policy or
arrangement or commitment), or any increase in any such compensation or bonus
payable to any officer, stockholder, director, consultant or agent of the
Company or any of its Subsidiaries having an annual salary or remuneration in
excess of $100,000, except as disclosed on Schedule 3(l)(xvii);

 



11

 

 

(xviii) made any revaluation of any of their respective assets, including,
without limitation, writing down the value of capitalized inventory or writing
off notes or accounts receivable or any sale of assets other than in the
ordinary course of business;

 

(xix) effected any acquisition or disposition of any material assets (or any
contract or arrangement therefor), or any other material transaction by the
Company or any Subsidiary otherwise than for fair value in the ordinary course
of business;

 

(xx) written-down the value of any asset of the Company or its Subsidiaries or
written-off as uncollectible of any accounts or notes receivable or any portion
thereof except in the ordinary course of business and in a magnitude consistent
with historical practice;

 

(xxi) cancelled any debts or claims or any material amendment, termination or
waiver of any rights of the Company or its Subsidiaries; or

 

(xxii) entered into any agreement, whether in writing or otherwise, to take any
of the actions specified in the foregoing items (i) through (xxii), except as
disclosed on Schedule 3(l)(xxii).

 

Neither the Company nor any of its Subsidiaries has taken any steps to seek
protection pursuant to any bankruptcy law nor does the Company have any
Knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings or any Knowledge of any fact that would reasonably lead a
creditor to do so.

 

(m) No Undisclosed Events, Liabilities, Developments or Circumstances. Except as
set forth in Schedule 3(m) hereto, the Company and its Subsidiaries have no
liabilities or obligations of any nature (whether accrued, absolute, contingent,
unasserted or otherwise and whether due or to become due) other than those
liabilities or obligations that are disclosed in the Financial Statements or
which do not exceed, individually in excess of $30,000 and in the aggregate in
excess of $100,000. The reserves, if any, established by the Company or the lack
of reserves, if applicable, are reasonable based upon facts and circumstances
known by the Company on the Execution Date and there are no loss contingencies
that are required to be accrued by the Statement of Financial Accounting
Standard No. 5 of the Financial Accounting Standards Board which are not
provided for in the Financial Statements.

 

(n) Conduct of Business; Regulatory Permits. Neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under its Certificate
of Incorporation, the Certificate of Designations, any other certificate of
designation, preferences or rights of any other outstanding series of preferred
stock of the Company or the Bylaws (as defined in Section 3(r)) or their
organizational charter or Certificate of Incorporation or bylaws, respectively.
Neither the Company nor any of its Subsidiaries is in violation of any judgment,
decree or order or any statute, ordinance, rule or regulation (each a “Legal
Requirement”) applicable to the Company or any of its Subsidiaries, and neither
the Company nor any of its Subsidiaries will conduct its business in violation
of any of the foregoing, except for possible violations which could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Company and its Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate regulatory authorities
necessary to conduct their respective businesses, except where the failure to
possess such certificates, authorizations or permits would not have,
individually or in the aggregate, a Material Adverse Effect, and neither the
Company nor any such Subsidiary has received any notice of proceedings relating
to the revocation or modification of any such certificate, authorization or
permit. There is no agreement, commitment, judgment, injunction, order or decree
binding upon the Company or any of its Subsidiaries or to which the Company or
any of its Subsidiaries is a party which has or could reasonably be expected to
have the effect of prohibiting or materially impairing any business practice of
the Company or any of its Subsidiaries, any acquisition of property by the
Company or any of its Subsidiaries or the conduct of business by the Company or
any of its Subsidiaries as currently conducted other than such effects,
individually or in the aggregate, which have not had and could not reasonably be
expected to have a Material Adverse Effect on the Company or any of its
Subsidiaries.

 



12

 

 

(o) Foreign Corrupt Practices. Neither the Company nor any of its Subsidiaries
nor any director, officer, agent, employee or other Person acting on behalf of
the Company or any of its Subsidiaries has, in the course of its actions for, or
on behalf of, the Company or any of its Subsidiaries (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.

 

(p) Management. During the past five year period (or two year period for former
officers or directors), no current or former officer or director or, to the
Knowledge of the Company, stockholder of the Company or any of its Subsidiaries
has been the subject of:

 

(i) a petition under bankruptcy laws or any other insolvency or moratorium law
or has a receiver, fiscal agent or similar officer been appointed by a court for
such Person, or any partnership in which such person was a general partner at or
within two years before the time of such filing, or any corporation or business
association of which such person was an executive officer at or within two years
before the time of such filing;

 

(ii) a conviction in a criminal proceeding or a named subject of a pending
criminal proceeding (excluding traffic violations that do not relate to driving
while intoxicated or driving under the influence);

 

(iii) any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any court of competent jurisdiction, permanently or temporarily
enjoining any such person from, or otherwise limiting, the following activities:

 

(1) Acting as a futures commission merchant, introducing broker, commodity
trading advisor, commodity pool operator, floor broker, leverage transaction
merchant, any other person regulated by the United States Commodity Futures
Trading Commission or an associated person of any of the foregoing, or as an
investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or engaging in or continuing any
conduct or practice in connection with such activity;

 



13

 

 

(2) Engaging in any type of business practice; or

 

(3) Engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of securities laws or
commodities laws;

 

(iv) any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any authority barring, suspending or otherwise limiting for more
than 60 days the right of any such person to engage in any activity described in
the preceding sub paragraph, or to be associated with persons engaged in any
such activity;

 

(v) a finding by a court of competent jurisdiction in a civil action or by the
SEC or other authority to have violated any securities law, regulation or decree
and the judgment in such civil action or finding by the SEC or any other
authority has not been subsequently reversed, suspended or vacated; or

 

(vi) a finding by a court of competent jurisdiction in a civil action or by the
Commodity Futures Trading Commission to have violated any federal commodities
law, and the judgment in such civil action or finding has not been subsequently
reversed, suspended or vacated.

 

(q) Transactions With Affiliates. Except as set forth on Schedule 3(q), no
current employee, director, officer or, to the Knowledge of the Company, any
former employee, director or officer, any stockholder of the Company or its
Subsidiaries, affiliate of any thereof who occupied such role during the past 12
months, or any relative with a relationship no more remote than first cousin of
any of the foregoing, is presently, or has ever been in the last 12 months, (i)
a party to any transaction with the Company or its Subsidiaries (including any
contract, agreement or other arrangement providing for the furnishing of
services by, or rental of real or personal property from, or otherwise requiring
payments to, any such director, officer or stockholder or such associate or
affiliate or relative (but excluding any employment or consulting contract with
the Company) or (ii) the direct or indirect owner of an interest in any
corporation, firm, association or business organization which is a competitor,
supplier or customer of the Company or its Subsidiaries (except for a passive
investment (direct or indirect) in less than 5% of the common stock of a company
whose securities are publicly traded on or quoted), nor does any such Person
receive income from any source other than the Company or its Subsidiaries which
relates to the business of the Company or its Subsidiaries or should properly
accrue to the Company or its Subsidiaries. As used in this Agreement, Knowledge
means the actual or constructive knowledge of Miles Jennings. Except as set
forth on Schedule 3(q), no employee, officer, stockholder or director of the
Company or any of its Subsidiaries or member of his or her immediate family is
indebted to the Company or its Subsidiaries, as the case may be, nor is the
Company or any of its Subsidiaries indebted (or committed to make loans or
extend or guarantee credit) to any of them, other than (i) for payment of salary
for services rendered, (ii) reimbursement for reasonable expenses incurred on
behalf of the Company, and (iii) for other standard employee benefits made
generally available to all employees or executives (including stock option
agreements outstanding under any stock option plan approved by the board of
directors of the Company).

 



14

 

 

(r) Equity Capitalization. As of May 21, 2019, the authorized capital stock of
the Company consists of (i) 250,000,000 shares of Common Stock, of which as of
May 15, 2019, 144,830,306 shares are issued and outstanding, not including
36,093,565 shares of restricted common stock to be issued to Evan Sohn, the
Company’s Executive Chairman, which are subject to future vesting, (ii)
3,705,000 are reserved for issuance pursuant to the Company’s stock option and
purchase plans, (iii) 975,000 shares of Series E and Series F Convertible
Preferred Stock, $0.0001 par value per share; are issued and outstanding, (iv)
500,000 Shares of Series D Convertible Preferred Stock, of which a total of
438,536 shares are outstanding. On or about May 29, 2019 the authorized Series D
Convertible Preferred Stock was increased to 2,000,000 shares. All of the
Company’s outstanding shares have been, or upon issuance will be, validly issued
and fully paid and nonassessable. (i) none of the Company’s capital stock is
subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company; (ii) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional capital stock of the Company or any of its Subsidiaries or options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any capital stock of the Company or any of its
Subsidiaries; (iii) there are no outstanding debt securities, notes, credit
agreements, credit facilities or other agreements, documents or instruments
evidencing Indebtedness of the Company or any of its Subsidiaries or by which
the Company or any of its Subsidiaries is or may become bound; (iv) there are no
financing statements securing obligations in any material amounts, either singly
or in the aggregate, filed in connection with the Company or any of its
Subsidiaries; (v) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the 1933 Act; (vi) there are no outstanding securities or
instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries; (vii) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; (viii) the Company has not issued any stock appreciation rights
or “phantom stock” or any similar rights; and (ix) the Company and its
Subsidiaries have no liabilities or obligations required to be disclosed in the
Financial Statements in accordance with GAAP but not so disclosed in the
Financial Statements. The Company has furnished to the Buyers true, correct and
complete copies of the Company’s certificate of incorporation, as amended and as
in effect on the date hereof (the “Certificate of Incorporation”), and the
Company’s Bylaws, as amended and as in effect on the date hereof (the “Bylaws”),
and the terms of all securities convertible into, or exercisable or exchangeable
for, shares of Common Stock and the material rights of the holders thereof in
respect thereto.

 



15

 

 

(s) Indebtedness and Other Contracts. Except for Permitted Liens and as
disclosed on Schedule 3(s), neither the Company nor any of its Subsidiaries (i)
has any outstanding Indebtedness (as defined below), (ii) is a party to any
contract, agreement or instrument, the violation of which, or default under
which, by the other party(ies) to such contract, agreement or instrument could
reasonably be expected to result in a Material Adverse Effect, (iii) is in
violation of any term of or in default under any contract, agreement or
instrument relating to any Indebtedness, except where such violations and
defaults would not result, individually or in the aggregate, in a Material
Adverse Effect, or (iv) is a party to any contract, agreement or instrument
relating to any Indebtedness, the performance of which, in the judgment of the
Company’s officers, has or is expected to have a Material Adverse Effect.
Schedule 3(s) provides a description of the material terms of any such
outstanding Indebtedness. For purposes of this Agreement: (x) “Indebtedness” of
any Person means, without duplication (A) all indebtedness for borrowed money,
(B) all obligations issued, undertaken or assumed as the deferred purchase price
of property or services (including, without limitation, “capital leases” in
accordance with GAAP) (other than trade payables entered into in the ordinary
course of business consistent with past practice), (C) all reimbursement or
payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in GAAP,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, deed of trust, lien,
pledge, charge, security interest, easement, covenant, right of way,
restriction, equity or encumbrance of any nature whatsoever in or upon any
property or assets (including accounts and contract rights) with respect to any
asset (a “Lien”) owned by any Person, even though the Person which owns such
assets or property has not assumed or become liable for the payment of such
indebtedness, and (H) all Contingent Obligations in respect of indebtedness or
obligations of others of the kinds referred to in clauses (A) through (G) above;
and (y) “Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

 

(t) Absence of Litigation. There is no action, suit, arbitration or other legal,
administrative or other governmental investigation, inquiry or proceeding
(whether federal, state, local or foreign) pending or, to the best of the
Company’s Knowledge, threatened against or affecting the Company or any of its
Subsidiaries or any of their respective properties, assets, capital stock or
businesses or any of the Company’s or any of its Subsidiaries’ officers or
directors. After reasonable inquiry of its employees, the Company is not aware
of any fact which might result in or form the basis for any such action, suit,
arbitration, investigation, inquiry or other proceeding. Neither the Company nor
any of its Subsidiaries is subject to any order, writ, judgment, injunction,
decree, determination or award of any Governmental Authority.

 



16

 

 

(u) Employee Matters; Benefit Plans.

 

(i) The employment of each officer and employee of the Company is terminable at
the will of the Company, except as disclosed on Schedule 3(u)(i). The Company
and its Subsidiaries have complied in all material respects with all applicable
laws relating to wages, hours, equal opportunity, collective bargaining,
workers’ compensation insurance and the payment of social security and other
taxes. Except as disclosed on Schedule 3(u)(i), (i) the Company is not aware
that any officer, key employee or group of employees intends to terminate his,
her or their employment with the Company or its Subsidiaries, as the case may
be, nor does (ii) the Company have a present intention, or know of a present
intention of its Subsidiaries, to terminate the employment of any officer, key
employee or group of employees. There are no pending or, to the Knowledge of the
Company, threatened employment discrimination charges or complaints against or
involving the Company or its Subsidiaries before any federal, state, or local
board, department, commission or agency, or unfair labor practice charges or
complaints, disputes or grievances affecting the Company or its Subsidiaries.

 

(ii) Since the Company’s inception, to the Knowledge of the Company neither the
Company nor its Subsidiaries has experienced any labor disputes, union
organization attempts or work stoppage due to labor disagreements. There are no
unfair labor practice charges or complaints against the Company or its
Subsidiaries pending, or to the Knowledge of the Company, threatened before the
National Labor Relations Board or any comparable state agency or authority.
There are no written or oral contracts, commitments, agreements, understandings
or other arrangements with any labor organization, nor work rules or practices
agreed to with any labor organization or employee association, applicable to
employees of the Company or any of its Subsidiaries, nor is the Company or its
Subsidiaries a party to, or bound by, any collective bargaining or similar
agreement; there is not, and since the Company’s inception there has not been,
any representation of the employees of the Company or its Subsidiaries by any
labor organization and, to the Knowledge of the Company, there are no union
organizing activities among the employees of the Company or its Subsidiaries,
and to the Knowledge of the Company, no question concerning representation has
been raised or is threatened respecting the employees of the Company or its
Subsidiaries.

 

(iii) Schedule 3(u)(iii) contains a true, correct and complete list of each
pension, retirement, savings, deferred compensation and profit-sharing plan and
each stock option, stock appreciation, stock purchase, performance share, bonus
or other incentive plan, severance plan, health, group insurance or other
welfare plan, or other similar plan (whether written or otherwise) and any
“employee benefit plan” within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), under which the
Company has any current or future obligation or liability (including any
potential, contingent or secondary liability under Title IV of ERISA) or under
which any employee or former employee (or beneficiary of any employee or former
employee) of the Company has or may have any current or future right to benefits
(the term “plan” shall include any contract, agreement (including an employment
or independent contractor agreement), policy or understanding, each such plan
being hereinafter referred to in this Agreement individually as a “Benefit
Plan”). The Company has delivered to each Buyer true, correct and complete
copies of (i) each material Benefit Plan, including any amendments thereto, (ii)
the summary plan description, if any, for each Benefit Plan, including any
summaries of material modifications made since the most recent summary plan
description, (iii) the latest annual report which has been filed with the
Internal Revenue Service (the “IRS”) for each Benefit Plan required to file an
annual report, and (iv) the most recent IRS determination letter for each
Benefit Plan that is a pension plan (as defined in ERISA) intended to be
qualified under Section 401(a) of the Internal Revenue Code of 1986, as amended
(the “Code”). Each Benefit Plan intended to be tax qualified under Sections
401(a) and 501(a) of the Code is and has been determined by the IRS to be tax
qualified under Sections 401(a) and 501(a) of the Code and, since such
determination, no amendment to or failure to amend any such Benefit Plan and no
other event or circumstance has occurred that could reasonably be expected to
adversely affect its tax qualified status.

 



17

 

 

(iv) There are no actions, claims, audits, lawsuits or arbitrations pending, or,
to the Knowledge of the Company, threatened, with respect to any Benefit Plan or
the assets of any Benefit Plan. Each Benefit Plan has been administered in all
material respects in accordance with its terms and with all applicable Legal
Requirements (including, without limitation, the Code and ERISA).

 

(v) Except as set forth on Schedule 3(u)(v), the consummation of the
transactions contemplated by this Agreement will not (1) entitle any employee or
independent contractor of the Company or its Subsidiaries to severance pay or
termination benefits, (2) accelerate the time of payment or vesting, or increase
the amount of compensation due to any current or former employee or independent
contractor of the Company or its Subsidiaries, (3) obligate the Company or any
of its affiliates to pay or otherwise be liable for any compensation, vacation
days, pension contribution or other benefits to any current or former employee,
consultant, agent or independent contractor of the Company or its Subsidiaries
for periods before the Closing Date, (4) require assets to be set aside or other
forms of security to be provided with respect to any liability under a Benefit
Plan, or (5) result in any “parachute payment” (within the meaning of Section
280G of the Code) under any Benefit Plan.

 

(vi) No Benefit Plan is subject to the provisions of Section 412 of the Code or
Part 3 of Subtitle B of Title I of ERISA. No Benefit Plan is subject to Title IV
of ERISA and no Benefit Plan is a “multiemployer plan” (within the meaning of
Section 3(37) of ERISA). Since inception, neither the Company, its Subsidiaries,
nor any business or entity treated as a single employer with the Company or its
Subsidiaries for purposes of Title IV of ERISA contributed to or was obliged to
contribute to a pension plan that was at any time subject to Title IV of ERISA.

 

(vii) No Benefit Plan has provided, been required to provide, provides or is
required to provide, at any time in the past, present, or future, health,
medical, dental, accident, disability, death or survivor benefits to or in
respect of any Person beyond one year following termination of employment,
except to the extent required under any state insurance law or under Part 6 of
Subtitle B of Title I of ERISA and under Section 4980B of the Code. No Benefit
Plan covers any individual that is not an employee or advisor of the Company or
its Subsidiaries, other than spouses and dependents of employees under health
and child care policies listed in Schedule 3(u)(vii), true and complete copies
of which have been made available to each Buyer.

 

Except as otherwise permitted pursuant to employment agreements with the Company
disclosed to the Buyers, each officer of the Company is currently devoting all
of such officer’s business time to the conduct of the business of the Company.
Except as otherwise permitted pursuant to employment agreements with the Company
disclosed to the Buyers, the Company is not aware of any officer or key employee
of the Company or any of its Subsidiaries planning to work less than full time
at the Company or its Subsidiaries in the future.

 



18

 

 

(v) Assets; Title.

 

(i) Except as disclosed on Schedule 3(v)(i), each of the Company and its
Subsidiaries has good and valid title to, a valid license to, or a valid
leasehold interest in, as applicable, all of its properties and assets, free and
clear of all Liens except (i) any Lien for taxes not yet due or delinquent or
being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, (ii) any statutory Lien
arising in the ordinary course of business by operation of law with respect to a
liability that is not yet due or delinquent, (iii) any Lien created by operation
of law, such as materialmen’s liens, mechanics’ liens and other similar liens,
arising in the ordinary course of business with respect to a liability that is
not yet due or delinquent or that are being contested in good faith by
appropriate proceedings, and (iv) such as have been terminated in the ordinary
course of business (collectively, “Permitted Liens”). To the Company’s
Knowledge, all tangible personal property owned by the Company and its
Subsidiaries has been maintained in good operating condition and repair, except
(x) for ordinary wear and tear, and (y) where such failure would not have a
Material Adverse Effect. To the Company’s Knowledge, all assets leased by the
Company or any of its Subsidiaries are in the condition required by the terms of
the lease applicable thereto during the term of such lease and upon the
expiration thereof. To the Company’s Knowledge, the Company and its Subsidiaries
have good and marketable title in fee simple to all real property and good and
marketable title to all personal property owned by them which is material to the
business of the Company and its Subsidiaries, in each case free and clear of all
liens, encumbrances and defects. Any real property and facilities held under
lease by the Company or any of its Subsidiaries are held by them under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not interfere with the use made and proposed to be made of such property and
buildings by the Company and its Subsidiaries.

 

(ii) Schedule 3(v)(ii) sets forth a complete list of all real property and
interests in real property, leased by the Company as of the Execution Date. The
Company has good and valid leasehold interest in all real property and interests
in real property shown on Schedule 3(v)(ii) to be leased by it free and clear of
all Liens except for Permitted Liens or where such Liens would not have a
Material Adverse Effect. Except as set forth on Schedule 3(v)(ii), there exists
no default, or any event which upon notice or the passage of time, or both,
would give rise to any default, in the performance of the Company or by any
lessor under any such lease, nor, to the Knowledge of the Company, is the
landlord of any such lease in default except where any such default would not
have a Material Adverse Effect.

 

(w) Intellectual Property.

 

(i) Except as set forth on Schedule 3(w)(i), the Company and its Subsidiaries
own all right, title and interest in and to, or have a valid and enforceable
license to use all the Intellectual Property used by them in connection with the
their respective businesses, which, to the Company’s Knowledge, represents all
intellectual property rights necessary to the conduct of the Company’s business
as now conducted. To the Company’s Knowledge, the Company and its Subsidiaries
are in material compliance with all contractual obligations relating to the
protection of such of the Intellectual Property as they use pursuant to license
or other agreement. To the Company’s Knowledge, the conduct of the business of
the Company and its Subsidiaries as currently conducted or contemplated does not
conflict with or infringe any proprietary right or Intellectual Property of any
third party, including, without limitation, the transmission, reproduction, use,
display or modification of any content or material (including framing, and
linking web site content) on a web site, bulletin board or other like medium
hosted by or on behalf of the Company or any of its Subsidiaries, except for
such infringements and conflicts which could not reasonably be expected to have
a Material Adverse Effect. To the Company’s Knowledge, there is no claim, suit,
action or proceeding pending or, to the Knowledge of the Company, threatened
against the Company or any Subsidiary: (i) alleging any such conflict or
infringement with any third party’s proprietary rights; or (ii) challenging the
Company’s or any Subsidiary’s ownership or use of, or the validity or
enforceability of any Intellectual Property.

 



19

 

 

(ii) Schedule 3(w)(ii) sets forth a complete and current list of registered
trademarks or copyrights, issued patents, applications thereof, or other forms
of registration anywhere in the world that is owned by the Company or a
Subsidiary (“Listed Intellectual Property”) and the owner of record, date of
application or issuance and relevant jurisdiction as to each. To the Company’s
Knowledge, all Listed Intellectual Property is owned by the Company or a
Subsidiary, free and clear of security interests, liens, encumbrances or claims
of any nature. To the Company’s Knowledge, all Listed Intellectual Property is
valid, subsisting, unexpired, in proper form and enforceable and all renewal
fees and other maintenance fees that have fallen due on or prior to the
Execution Date have been paid. To the Company’s Knowledge, no Listed
Intellectual Property is the subject of any proceeding before any governmental,
registration or other authority in any jurisdiction, including any office action
or other form of preliminary or final refusal of registration, except as noted
on Schedule 3(w)(ii). To the Company’s Knowledge, the consummation of the
transactions contemplated hereby will not alter or impair in any material
respect any Intellectual Property that is owned or licensed by the Company or a
Subsidiary.

 

(iii) Schedule 3(w)(iii) sets forth a complete list of all material agreements
relating to Intellectual Property to which the Company or a Subsidiary is a
party, subject or bound (the “Intellectual Property Contracts”) (other than
agreements involving (A) the license of the Company of standard, generally
commercially available “off-the-shelf” third party products or (B)
non-disclosure agreements). To the Company’s Knowledge, each Intellectual
Property Contract: (i) is valid and binding on the Company or a Subsidiary, as
the case may be, and, to the Company’s Knowledge, the counterparties thereto,
and is in full force and effect and (ii) upon consummation of the transactions
contemplated hereby shall continue in full force and effect without penalty or
other adverse consequence.

 

(iv) To the Company’s Knowledge, and except as disclosed on Schedule 3(w)(iv),
the Company and its Subsidiaries are not under any obligation to pay royalties
or other payments in connection with any agreement, nor restricted from
assigning their rights respecting Intellectual Property nor will the Company or
any Subsidiary otherwise be, as a result of the execution and delivery of this
Agreement or the performance of the Company’s obligations under this Agreement,
in material breach of any agreement relating to the Intellectual Property.

 



20

 

 

(v) To the Company’s Knowledge, and except as disclosed on Schedule 3(w)(v), no
present or former employee, officer or director of the Company or any
Subsidiary, or agent or outside contractor of the Company or any Subsidiary,
holds any right, title or interest, directly or indirectly, in whole or in part,
in or to any Intellectual Property that is owned or licensed by the Company or
any Subsidiary.

 

(vi) To the Company’s Knowledge, and except as disclosed on Schedule 3(w)(vi):
(i) none of the Listed Intellectual Property has been used, disclosed or
appropriated to the detriment of the Company or any Subsidiary for the benefit
of any Person other than the Company; and (ii) no employee, independent
contractor or agent of the Company or any Subsidiary has misappropriated any
trade secrets or other confidential information of any other Person in the
course of the performance of his or her duties as an employee, independent
contractor or agent of the Company or any Subsidiary that would reasonably be
expected to have a Material Adverse Effect.

 

(vii) To the Company’s Knowledge, and except as disclosed on Schedule 3(w)(vii),
any programs, modifications, enhancements or other inventions, improvements,
discoveries, methods or works of authorship (“Works”) that were created by
employees of the Company or any Subsidiary were made in the regular course of
such employees’ employment or service relationships with the Company or its
Subsidiary using the Company’s or the Subsidiary’s facilities and resources and,
as such, constitute either works made for hire or all rights and title to and in
such Works have been fully assigned to the Company or a Subsidiary.

 

(viii) For the purpose of this Section 3(w), “Intellectual Property” shall mean
all of the following: (A) trademarks and service marks, trade dress, product
configurations, trade names and other indications of origin, applications or
registrations in any jurisdiction pertaining to the foregoing and all goodwill
associated therewith; (B) inventions, discoveries, improvements, ideas,
know-how, formula methodology, processes, technology, software (including
password unprotected interpretive code or source code, object code, development
documentation, programming tools, drawings, specifications and data) and
applications and patents in any jurisdiction pertaining to the foregoing,
including re-issues, continuations, divisions, continuations-in-part, renewals
or extensions; (C) trade secrets, including confidential information and the
right in any jurisdiction to limit the use or disclosure thereof; (D) copyrights
in writings, designs software, mask works or other works, applications or
registrations in any jurisdiction for the foregoing and all moral rights related
thereto; (E) database rights; (F) Internet Web sites, domain names and
applications and registrations pertaining thereto and all intellectual property
used in connection with or contained in all versions of the Company’s Web sites;
(G) rights under all agreements relating to the foregoing; (H) books and records
pertaining to the foregoing; and (I) claims or causes of action arising out of
or related to past, present or future infringement or misappropriation of the
foregoing.

 

(x) Environmental Laws. To its Knowledge, the Company and its Subsidiaries (i)
are in compliance with any and all Environmental Laws (as hereinafter defined),
(ii) have received all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses and
(iii) are in compliance with all terms and conditions of any such permit,
license or approval where, in each of the foregoing clauses (i), (ii) and (iii),
the failure to so comply would be reasonably expected to have, individually or
in the aggregate, a Material Adverse Effect. The term “Environmental Laws” means
all federal, state, local or foreign laws relating to pollution or protection of
human health or the environment (including, without limitation, ambient air,
surface water, groundwater, land surface or subsurface strata), including,
without limitation, laws relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.

 



21

 

 

(y) Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all equity securities of its
Subsidiaries as owned by the Company or such Subsidiary.

 

(z) Tax Status.

 

(i) Except as disclosed on Schedule 3(z), each of the Company and its
Subsidiaries has filed or caused to be filed in a timely manner (within any
applicable extension periods) and in the appropriate jurisdictions all material
returns, reports, information statements and other documentation (including any
additional or supporting materials) filed or maintained, or required to be filed
or maintained, in connection with the calculation, determination, assessment or
collection of any and all federal, state, local, foreign and other taxes,
levies, fees, imposts, duties, governmental fees and charges of whatever kind
(including any interest, penalties or additions to the tax imposed in connection
therewith or with respect thereto), including, without limitation, taxes imposed
on, or measured by, income, franchise, profits, gross income or gross receipts,
and also ad valorem, value added, sales, use, service, real or personal
property, capital stock, stock transfer, license, payroll, withholding,
employment, social security, workers’ compensation, unemployment compensation,
utility, severance, production, excise, stamp, occupation, premium, windfall
profits, environmental, transfer and gains taxes and customs duties (each a
“Tax”) and shall include amended returns required as a result of examination
adjustments made by the IRS or other Governmental Authority responsible for the
imposition of any Tax (collectively, the “Returns”) and, to the Company’s
Knowledge, such Returns are true, correct and complete in all material respects.

 

(ii) To the Company’s Knowledge, each of the Company and its Subsidiaries has
paid all material Taxes and other assessments due from and payable by the
Company and its Subsidiaries on or prior to the date hereof on a timely basis
except as to those set forth in Schedule 3(z)(ii). The charges, accruals, and
reserves for Taxes with respect to the Company and its Subsidiaries are adequate
to cover Tax liabilities of the Company and its Subsidiaries accruing throughout
the Execution Date. To the Company’s Knowledge, and except as set forth in
Schedule 3(z)(ii), each of the Company and its Subsidiaries has complied in all
material respects with all applicable Legal Requirements relating to the payment
and withholding of Taxes (including withholding and reporting requirements under
Sections 1441 through 1464, 3401 through 3406, and 6041 and 6049 of the Code and
similar provisions under any other applicable Legal Requirements) and, within
the time and in the manner prescribed by law, to the Company’s Knowledge, has
withheld from wages, fees and other payments and paid over to the proper
governmental or regulatory authorities all amounts required. To the Company’s
Knowledge, and except as set forth in Schedule 3(z)(ii), neither the Company nor
any of its Subsidiaries has received notice of assessment or proposed assessment
of any Taxes claimed to be owed by it or any other Person on its behalf. To the
Company’s Knowledge, and except as set forth in Schedule 3(z)(ii), no Returns
filed by or on behalf of the Company or any of its Subsidiaries with respect to
Taxes are currently being audited or examined. To the Company’s Knowledge, and
except as set forth in Schedule 3(z)(ii), neither the Company nor any of its
Subsidiaries has received notice of any such audit or examination. To the
Company’s Knowledge, and except as set forth in Schedule 3(z)(ii), no issue has
been raised by any taxing authority with respect to the Company or any of its
Subsidiaries in any audit or examination which, by application of similar
principles, would reasonably be expected to result in a proposed material
adjustment to the liability for Taxes for any period not so examined.

 



22

 

 

(iii) To the Company’s Knowledge, no known Liens have been filed and no claims
are being asserted by or against the Company or any of its Subsidiaries with
respect to any Taxes (other than Liens for Taxes not yet due and payable).
Neither the Company nor any of its Subsidiaries has elected pursuant to the Code
to be treated as an S corporation or any comparable provision of local, state or
foreign law, or has made any other elections pursuant to the Code (other than
elections that relate solely to entity classification, methods of accounting,
depreciation, or amortization) that would have a material effect on the
business, properties, prospects, or financial condition of the Company and its
Subsidiaries, individually or in the aggregate.

 

(iv) To the Company’s Knowledge, no claim has ever been made, or, to the
Knowledge of the Company, is threatened or pending, by any authority in a
jurisdiction where the Company or any of its Subsidiaries, respectively, does
not file Returns, and, to the Company’s Knowledge, neither the Company nor any
of its Subsidiaries has received any notice or request for information from any
such authority. Neither the Company nor any of its Subsidiaries has been a
member of an affiliated group (as defined in Section 1504(a) of the Code) or
filed or been included in a combined, consolidated or unitary income tax return
other than the affiliated group of which the Company is currently the common
parent. To the Company’s Knowledge, neither the Company nor any of its
Subsidiaries is required to include in income any adjustment pursuant to Section
481(a) of the Code by reason of a voluntary change in accounting methods
initiated by the Company or any of its Subsidiaries, and to the Company’s
Knowledge, no Governmental Authority has proposed an adjustment or change in
accounting method. To the Company’s Knowledge, all transactions or methods of
accounting that could give rise to a substantial understatement of federal
income tax as described in Section 6662(d)(2)(B)(i) of the Code have been
adequately disclosed on the Company’s and its Subsidiaries’ federal income tax
returns in accordance with Section 6662(d)(2)(B) of the Code. To the Company’s
Knowledge, neither the Company nor any of its Subsidiaries is a party to any Tax
sharing or Tax indemnity agreement or any other agreement of a similar nature
that remains in effect. To the Company’s Knowledge, neither the Company nor any
of its Subsidiaries has consented to any waiver of the statute of limitations
for the assessment of any Taxes or has requested any extension of time for the
payment of any Taxes. To the Company’s Knowledge, neither the Company nor any of
its Subsidiaries has ever held a material beneficial interest in any other
Person, other than those listed in Schedule 3(z)(iv). To the Company’s
Knowledge, neither the Company nor any of its Subsidiaries is obligated to make,
nor as a result of any event connected with the transactions contemplated by
this Agreement will become obligated to make, any payment that would not be
deductible under Section 280G of the Code. Neither the Company nor any
Subsidiary of the Company is a “passive foreign investment company” within the
meaning of Section 1296 of the Code (a “PFIC”), and the Company does not
anticipate that the Company or any additional foreign Subsidiary will become a
PFIC in the foreseeable future.

 



23

 

 

(aa) Internal Accounting and Disclosure Controls. The Company and each of its
Subsidiaries maintain a system of internal accounting controls appropriate for
its size. However, the Company’s internal controls and disclosure controls are
not effective as disclosed in the Company’s Annual Report on Form 10-Q.

 

(bb) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is not disclosed by the Company in its Financial
Statements or that otherwise would be reasonably likely to have a Material
Adverse Effect.

 

(cc) Investment Company Status. The Company is not, and upon consummation of the
sale of the Securities will not be, an “investment company,” a company
controlled by an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company” as such terms
are defined in the Investment Company Act of 1940, as amended.

 

(dd) Illegal or Unauthorized Payments; Political Contributions. Neither the
Company or any of its Subsidiaries nor, to the best of the Company’s Knowledge
(after reasonable inquiry of its officers and directors), any of the officers,
directors, employees, agents or other representatives of the Company or any of
its Subsidiaries or any other business entity or enterprise with which the
Company or any Subsidiary is or has been affiliated or associated, has, directly
or indirectly, made or authorized any payment, contribution or gift of money,
property, or services, whether or not in contravention of applicable law, (a) as
a kickback or bribe to any Person or (b) to any political organization, or the
holder of or any aspirant to any elective or appointive public office except for
personal political contributions not involving the direct or indirect use of
funds of the Company or any of its Subsidiaries.

 

(ee) Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the sale and transfer of the Securities to be sold to each Buyer hereunder
will be, or will have been, fully paid or provided for by the Company, and all
laws imposing such taxes will be or will have been complied with.

 

(ff) Books and Records. To the Company’s knowledge, the books of account,
ledgers, order books, records and documents of the Company and its Subsidiaries
accurately and completely reflect all information relating to the respective
businesses of the Company and its Subsidiaries, the nature, acquisition,
maintenance, location and collection of each of their respective assets, and the
nature of all transactions giving rise to material obligations or accounts
receivable of the Company or its Subsidiaries, as the case may be, except where
the failure to so reflect such information would not have a Material Adverse
Effect. To the Company’s Knowledge, the minute books of the Company and its
Subsidiaries contain accurate records in all material respects of all meetings
and accurately reflect all other actions taken by the stockholders, boards of
directors and all committees of the boards of directors, and other governing
Persons of the Company and its Subsidiaries, respectively.

 



24

 

 

(gg) Money Laundering. The Company and its Subsidiaries are in compliance with,
and have not previously violated, the USA PATRIOT ACT of 2001 (the “PATRIOT
Act”) and all other applicable U.S. and non-U.S. anti-money laundering laws and
regulations, including, but not limited to, the laws, regulations and Executive
Orders and sanctions programs administered by the U.S. Office of Foreign Assets
Control (“OFAC”), including, but not limited, to (i) Executive Order 13224 of
September 23, 2001 entitled, “Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism” (66 Fed. Reg.
49079 (2001)); and (ii) any regulations contained in 31 CFR, Subtitle B, Chapter
V (collectively, the “Anti-Money Laundering/OFAC Laws”).

 

(hh) Acknowledgement Regarding Buyers’ Trading Activity. It is understood and
acknowledged by the Company (a) (i) that none of the Buyers have been asked by
the Company or its Subsidiaries to agree, nor has any Buyer agreed with the
Company or its Subsidiaries, to desist from purchasing or selling, long and/or
short, securities of the Company, or “derivative” securities based on securities
issued by the Company or to hold the Securities for any specified term; and (ii)
that each Buyer shall not be deemed to have any affiliation with or control over
any arm’s length counter party in any “derivative” transaction. The Company
further understands and acknowledges that one or more Buyers may engage in
hedging and/or trading activities at various times during the period that the
Securities are outstanding, including, without limitation, during the periods
that the value of the Conversion Shares and/or the Warrant Shares are being
determined and (b) such hedging and/or trading activities, if any, can reduce
the value of the existing stockholders’ equity interest in the Company both at
and after the time the hedging and/or trading activities are being conducted.
The Company acknowledges that such aforementioned hedging and/or trading
activities do not constitute a breach of any of the Transaction Documents.

 

(ii) U.S. Real Property Holding Corporation. The Company is not, has never been,
and so long as any Securities remain outstanding, shall not become, a U.S. real
property holding corporation within the meaning of Section 897 of the Internal
Revenue Code of 1986, as amended, and the Company shall so certify upon any
Buyer’s request.

 

(jj) Bank Holding Company Act. Neither the Company nor any of its Subsidiaries
is subject to the Bank Holding Company Act of 1956, as amended (the “BHCA”) and
to regulation by the Board of Governors of the Federal Reserve System (the
“Federal Reserve”). Neither the Company nor any of its Subsidiaries or
affiliates owns or controls, directly or indirectly, five percent (5%) or more
of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

 



25

 

 

(kk) Shell Company Status. The Company is not an issuer identified in Rule
144(i)(1) of the 1933 Act.

 

(ll) No Disqualification Events. With respect to Securities to be offered and
sold hereunder in reliance on Rule 506 under the 1933 Act (“Regulation D
Securities”), none of the Company, any of its predecessors, any affiliated
issuer, any director, executive officer, other officer of the Company
participating in the offering hereunder, any beneficial owner of 20% or more of
the Company’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
1933 Act) connected with the Company in any capacity at the time of sale (each,
an “Issuer Covered Person” and, together, “Issuer Covered Persons”) is subject
to any Disqualification Event, except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event. The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), and has furnished to the Buyers a copy of any disclosures
provided thereunder.

 

(mm) Other Covered Persons. The Company is not aware of any Person (other than
any Issuer Covered Person) that has been or will be paid (directly or
indirectly) remuneration for solicitation of Buyers or potential purchasers in
connection with the sale of any Regulation D Securities.

 

(nn) Disclosure. The Company understands and confirms that each of the Buyers
will rely on the foregoing representations in effecting transactions in
securities of the Company. No statement made by the Company in this Agreement,
any other Transaction Document or the Exhibits and Schedules attached hereto or
in any certificate or schedule furnished or to be furnished by or on behalf of
the Company to the Investors or any of their representatives in connection with
the transactions contemplated hereby contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein or therein not misleading. The due diligence materials
previously provided by or on behalf of the Company to each Buyer (the “Due
Diligence Materials”), have been prepared in a good faith effort by the Company
to describe the Company’s present and proposed products, and projected growth
and the Company and do not contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein not
misleading, except that with respect to assumptions, projections and expressions
of opinion or predictions contained in the Due Diligence Materials, the Company
represents only that such assumptions, projections, expressions of opinion and
predictions were made in good faith and that the Company believes there is a
reasonable basis therefor. To the Company’s Knowledge, the Due Diligence
Materials contain all material agreements of the Company and its Subsidiaries
and no material agreements of the Company or its Subsidiaries exist other than
those provided in the Due Diligence Materials. The Company acknowledges and
agrees that no Buyer participated in the preparation of, or has any
responsibility for, the content of any Due Diligence Materials.

 

(oo) Absence of Schedules. In the event that on the Closing Date, the Company
does not deliver and attached hereto any disclosure schedule contemplated by
this Agreement, the Company hereby acknowledges and agrees that (i) each such
undelivered disclosure schedule shall be deemed to read as follows: “Nothing to
Disclose”, and (ii) each Buyer has not otherwise waived delivery of such
disclosure schedule.

 



26

 

 

4. COVENANTS.

 

(a) Best Efforts. Each party shall use its best efforts to timely satisfy each
of the covenants below and the conditions to be satisfied by it as provided in
Sections 6 and 7 of this Agreement.

 

(b) Use of Proceeds. The Company shall use the proceeds from the sale of the
Securities for working capital and other general corporate purposes, including
without limitation general corporate purposes in connection with or following
the acquisitions of Recruiter.com, Inc. and Genesys Talent LLC (the
“Acquisitions”) and shall not, directly or indirectly, use such proceeds for any
loan or advances to, or investment in, any of its officers, directors or
affiliates or any other corporation, partnership, enterprise or other Person,
except with respect to the Acquisitions.

 

(c) Reporting Status. Until the date on which a Buyer or any transferee or
assignee thereof to whom a Buyer assigns its rights as a holder of Securities
under this Agreement and/or the Certificate of Designations (each an “Investor”,
and collectively, the “Investors”) shall have sold all of the Conversion Shares,
and Warrant Shares as applicable, and none of the Preferred Shares or Warrants
remain outstanding (the “Reporting Period”), the Company shall timely file all
reports required to be filed with the SEC pursuant to the Securities Exchange
Act of 1934, as amended (the “1934 Act”), and the Company shall not terminate
its status as an issuer required to file reports under the 1934 Act even if the
1934 Act or the rules and regulations thereunder would no longer require or
otherwise permit such termination, and the Company shall take all actions
necessary to permit it to, and thereafter to maintain its eligibility to,
register the Conversion Shares for resale by the Buyers on Form S-1.

 

(d) Financial Information. As long as any Securities remain outstanding, the
Company agrees to send the following to each Investor during the Reporting
Period (i) unless the following are filed with the SEC through EDGAR and are
available to the public through the EDGAR system, within one (1) Business Day
after the filing thereof with the SEC, a copy of its Annual Reports on Form 10-K
and Quarterly Reports on Form 10-Q, any Current Reports on Form 8-K (or any
analogous reports under the 1934 Act) and any registration statements (other
than on Form S-8) or amendments filed pursuant to the 1933 Act, (ii) on the same
day as the release thereof, e-mailed copies of all press releases issued by the
Company or any of its Subsidiaries, and (iii) copies of any notices and other
information made available or given to the stockholders of the Company
generally, contemporaneously with the making available or giving thereof to the
stockholders. As used herein, “Business Day” means any day other than Saturday,
Sunday or other day on which commercial banks in the City of New York are
authorized or required by law to remain closed.

 

(e) Listing. The Company shall promptly secure the listing or quotation of the
Conversion Shares and Warrant Shares upon each national securities exchange or
trading market including the OTCQB, OTCQX, or OTC Pink Open Market if any, upon
which the Common Stock is then or on which it becomes listed (subject to
official notice of issuance) or quoted (such primary exchange or trading market,
the “Principal Market”) and shall maintain, in accordance with this Agreement,
the listing or quotation of all additional Conversion Shares and Warrant Shares
from time to time issued under the terms of the Transaction Documents. The
Company shall maintain the listing or quotation of the Conversion Shares and the
Warrant Shares on the Principal Market, and neither the Company nor any of its
Subsidiaries shall take any action which would be reasonably expected to result
in the delisting or suspension of the Common Stock on the Principal Market. The
Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 4(e).

 



27

 

 

(f) Reserved

 

(g) Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by an Investor in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Investor effecting a pledge of
Securities shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document, including, without limitation, Section 2(g) hereof;
provided that an Investor and its pledgee shall be required to comply with the
provisions of Section 2(g) hereof in order to effect a sale, transfer or
assignment of Securities to such pledgee. The Company hereby agrees to execute
and deliver such documentation as a pledgee of the Securities may reasonably
request in connection with a pledge of the Securities to such pledgee by an
Investor.

 

(h) Disclosure of Transactions and Other Material Information. By the close of
business on the fourth (4th) Business Day after the date of this Agreement, the
Company shall file a Current Report on Form 8-K describing all the material
terms of the transactions contemplated by the Transaction Documents in the form
required by the 1934 Act and attaching all the material Transaction Documents
(including, without limitation, this Agreement and the forms of all exhibits to
this Agreement) (including all attachments and content required by the
applicable disclosure regulations, the "8-K Filing"). From and after the filing
of the 8-K Filing, the Company shall have disclosed all material, non-public
information (if any) provided to any of the Buyers by the Company or any of its
Subsidiaries or any of their respective officers, directors, employees or agents
in connection with the transactions contemplated by the Transaction Documents.
In addition, effective upon the filing of the 8-K Filing, the Company
acknowledges and agrees that any and all confidentiality or similar obligations
under any agreement, whether written or oral, between the Company, any of its
Subsidiaries or any of their respective officers, directors, affiliates,
employees or agents, on the one hand, and any of the Buyers or any of their
affiliates, on the other hand, shall terminate. The Company shall not, and shall
cause each of its Subsidiaries and its and each of their respective officers,
directors, employees and agents, not to, provide any Buyer with any material,
nonpublic information regarding the Company or any of its Subsidiaries from and
after the Execution Date without the express prior written consent of such
Buyer. If a Buyer has, or believes it has, received any such material, nonpublic
information regarding the Company or any of its Subsidiaries, it may provide the
Company with written notice thereof. The Company shall, within two (2) trading
days of receipt of such notice, make public disclosure of such material,
nonpublic information. In the event of a breach of the foregoing covenant by the
Company, any of its Subsidiaries, or any of its or their respective officers,
directors, employees and agents, in addition to any other remedy provided herein
or in the Transaction Documents, a Buyer shall have the right to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such material, nonpublic information without the prior approval by the
Company, its Subsidiaries, or any of its or their respective officers,
directors, employees or agents. No Buyer shall have any liability to the
Company, its Subsidiaries, or any of its or their respective officers,
directors, employees, stockholders or agents for any such disclosure. To the
extent that the Company delivers any material, non-public information to a Buyer
without such Buyer’s consent, the Company hereby covenants and agrees that such
Buyer shall not have any duty of confidentiality with respect to, or a duty not
to trade on the basis of, such material, non-public information. Subject to the
foregoing, neither the Company, its Subsidiaries nor any Buyer shall issue any
press releases or any other public statements with respect to the transactions
contemplated hereby without the consent of Cavalry; provided, however, that the
Company shall be entitled, without the prior approval of any Buyer, to make any
press release or other public disclosure with respect to such transactions as is
required by applicable law and regulations, provided further that each Buyer
shall be consulted by the Company in connection with any such press release or
other public disclosure prior to its release. Without the prior written consent
of any applicable Buyer, neither the Company nor any of its Subsidiaries or
affiliates shall disclose the name of such Buyer in any filing, announcement,
release or otherwise, except as the Company has been advised by its counsel as
may be required by law including the Rules of the SEC or in response to written
comments of the staff of the SEC. Notwithstanding the foregoing, in no event
will the Company have an obligation to disclose any information which a Buyer
receives from a member of the Company’s Board of Directors that is an affiliate
of such Buyer.

 



28

 

 

(i) Additional Preferred Shares; Variable Securities. So long as any Buyer
beneficially owns any Securities, the Company will not issue any Preferred
Shares other than to the Buyers as contemplated hereby, except for Excluded
Securities, and the Company shall not issue any other securities that would
cause a breach or default under the Certificate of Designations or the Warrants.
From the Execution Date until the three year anniversary thereof, the Company
shall not, in any manner, issue or sell any rights, warrants or options to
subscribe for or purchase Common Stock or directly or indirectly convertible
into or exchangeable or exercisable for Common Stock at a price which varies or
may vary with the market price of the Common Stock, including by way of one or
more reset(s) to any fixed price unless the conversion, exchange or exercise
price of any such security cannot be less than the greater of (x) the then
applicable Conversion Price (as defined in the Certificate of Designations) with
respect to the Common Stock into which any Preferred Share is convertible and
(y) the then applicable Exercise Price (as defined in the Warrants) with respect
to the Common Stock into which any Warrant is exercisable.

 

(j) Corporate Existence. So long as any Buyer beneficially owns any Securities,
the Company shall (i) maintain its corporate existence and (ii) not be party to
any Fundamental Transaction unless the Company is in compliance with the
applicable provisions governing Fundamental Transactions set forth in the
Certificate of Designations and the Warrants. “Fundamental Transaction” shall
mean one in which (i) the Company, directly or indirectly, in one or more
related transactions effects any merger or consolidation of the Company with or
into another Person, (ii) the Company, directly or indirectly, effects any sale,
lease, license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which
holders of Common Stock are permitted to sell, tender or exchange their shares
for other securities, cash or property and has been accepted by the holders of
50% or more of the outstanding Common Stock, (iv) the Company, directly or
indirectly, in one or more related transactions effects any reclassification,
reorganization or recapitalization of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property, or (v) the Company, directly
or indirectly, in one or more related transactions consummates a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person or group of Persons whereby such other Person or group acquires
more than 50% of the outstanding shares of Common Stock (not including any
shares of Common Stock held by the other Person or other Persons making or party
to, or associated or affiliated with the other Persons making or party to, such
stock or share purchase agreement or other business combination).

 



29

 

 

(k) Reservation of Shares. Subject to the Company conducting a reverse split or
increase of authorized shares in order to be able to reserve the Required
Reserve Amount, the Company shall take all action necessary to at all times have
authorized, and reserved for the purpose of issuance, no less than 200% of the
maximum number of shares of Common Stock issuable (i) upon conversion of the
maximum number of Preferred Shares issued (assuming for purposes hereof, that
the Preferred Shares are convertible at the Conversion Price (as defined in the
Certificate of Designations) and without taking into account any limitations on
the conversion of the Preferred Shares set forth in the Certificate of
Designations) and (ii) upon exercise of the Warrants (without taking into
account any limitations on the exercise of the Warrants set forth in the
Warrants), in each case, determined as if issued as of the trading day
immediately preceding the applicable date of determination (the “Required
Reserved Amount”). If at any time the number of shares of Common Stock
authorized and reserved for issuance is not sufficient to meet the Required
Reserved Amount, the Company will promptly take all corporate action necessary
to authorize and reserve a sufficient number of shares, including, without
limitation, calling a special meeting of stockholders to authorize additional
shares to meet the Company’s obligations under Section 3(c), in the case of an
insufficient number of authorized shares, obtain stockholder approval of an
increase in such authorized number of shares, and voting any treasury shares of
the Company in favor of an increase in the authorized shares of the Company to
ensure that the number of authorized shares is sufficient to meet the Required
Reserved Amount. In connection with any such vote, each Buyer hereby agrees that
it shall, if requested by the Company, vote all shares of capital stock held by
such Buyer in favor of any such increase in the authorized number of shares. In
addition to any corporate action taken to authorize additional shares, for so
long as the number of shares of Common Stock authorized and reserved for
issuance is not sufficient to meet the Required Reserved Amount, the Company
shall pay to any Buyer who submits to the Company a request for conversion of
Preferred Shares, which request cannot be fulfilled because of insufficient
available shares, an amount in cash equal to $500 per day for the initial ten
(10) days that such Required Reserved Amount is not met, then $1,000 per day in
cash, for each day thereafter until such Required Reserved Amount is satisfied.
Provided, however, that if the Company has used its best efforts to effect a
reverse stock split or combination and has filed applications with FINRA the
60-day period referred to in Exhibit A shall be tolled by an additional 15 days.

 

(l) Conduct of Business. The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect. The Company and
its Subsidiaries shall at all times be in compliance with the Foreign Corrupt
Practices Act; the PATRIOT Act, and all other applicable U.S. and non-U.S.
anti-money laundering laws and regulations; and the laws, regulations and
Executive Orders and sanctions programs administered by the OFAC, including,
without limitation, the “Anti-Money Laundering/OFAC Laws”.

 



30

 

 

(m) Public Information. At any time during the period commencing on the
Execution Date and ending two years from the Execution Date, if (A) a
registration statement is not available for the resale of all of the Securities
and the Securities may not be sold without restriction or limitation pursuant to
Rule 144 and without the requirement to be in compliance with Rule 144(c)(1), if
the Company shall (i) fail for any reason to satisfy the requirements of Rule
144(c)(1), including, without limitation, the failure to satisfy the current
public information requirement under Rule 144(c) or (ii) if the Company becomes
an issuer described in Rule 144(i)(1)(i) , and the Company shall fail to satisfy
any condition set forth in Rule 144(i)(2), and (B) any such failure continues
for more than fifteen (15) trading days (a “Public Information Failure”) then,
as partial relief for the damages to any holder of Securities by reason of any
such delay in or reduction of its ability to sell the Securities (which remedy
shall not be exclusive of any other remedies available at law or in equity), the
Company shall pay to each such holder an amount in cash equal to one percent
(1.0%) of the aggregate Purchase Price of such holder’s Securities (less any
Common Stock previously sold) on the day of a Public Information Failure and on
every thirtieth day (pro-rated for periods totaling less than thirty days)
thereafter until the earlier of (i) the date such Public Information Failure is
cured and (ii) such time that such public information is no longer required
pursuant to Rule 144. The payments to which a holder shall be entitled pursuant
to this Section 4(m) are referred to herein as “Public Information Failure
Payments.” Public Information Failure Payments shall be paid on the earlier of
(I) the last day of the calendar month during which such Public Information
Failure Payments are incurred and (II) the third Business Day after the event or
failure giving rise to the Public Information Failure Payments is cured. In the
event the Company fails to make Public Information Failure Payments in a timely
manner, such Public Information Failure Payments shall bear interest at the rate
of 1.0% per month (prorated for partial months) until paid in full.

 

(n) Additional Issuances of Securities.

 

(i) For purposes of this Section 4(n), the following definitions shall apply.

 

(1) “Common Stock Equivalents” means, collectively, Options and Convertible
Securities.

 

(2) “Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for shares of Common Stock.

 



31

 

 

(3) “Excluded Securities” means (i) shares of Common Stock, restricted stock
units or standard options to purchase Common Stock issued to directors,
officers, consultants or employees of the Company for services rendered to the
Company in their capacity as such pursuant to an Approved Stock Plan, provided
that the exercise price of any such options is not lowered (except as a result
of a stock dividend or stock split), none of such options are amended to
increase the number of shares issuable thereunder and none of the terms or
conditions of any such options are otherwise materially changed in any manner
that adversely affects any of the Buyers; (ii) shares of Common Stock issued
upon the conversion or exercise of Convertible Securities (other than standard
options to purchase Common Stock issued pursuant to an Approved Stock Plan that
are covered by clause (i) above) issued prior to the Execution Date, provided
that the conversion price of any such Convertible Securities (other than
standard options to purchase Common Stock issued pursuant to an Approved Stock
Plan that are covered by clause (i) above) is not lowered (other than in
accordance with the terms thereof in effect as of the Execution Date) from the
conversion price in effect as of the Execution Date (whether pursuant to the
terms of such Convertible Securities or otherwise), none of such Convertible
Securities (other than standard options to purchase Common Stock issued pursuant
to an Approved Stock Plan that are covered by clause (i) above) are amended to
increase the number of shares issuable thereunder and none of the terms or
conditions of any such Convertible Securities (other than standard options to
purchase Common Stock issued pursuant to an Approved Stock Plan that are covered
by clause (i) above) are otherwise materially changed in any manner that
adversely affects any of the Buyers; (iii) the shares of Common Stock issuable
upon conversion of the Preferred Shares or otherwise pursuant to the terms of
the Certificate of Designations; provided, that the terms of the Certificate of
Designations are not amended, modified or changed on or after the Execution Date
(other than anti-dilution adjustments pursuant to the terms thereof in effect as
of the Execution Date), (iv) the shares of Common Stock issuable upon exercise
of the Warrants or warrants required to be issued under this Agreement pursuant
to which the Preferred Shares were issued; provided, that the terms of the
Warrants and Warrants are not amended, modified or changed on or after the
Execution Date (other than anti-dilution adjustments pursuant to the terms
thereof in effect as of the Execution Date), (v) securities issued to any
placement agent or other registered broker-dealers as reasonable commissions or
fees in connection with any financing transactions or securities issued to
service providers including investor and public relations firms, (vi) securities
issued pursuant to a merger, acquisition or similar transaction; provided that
(A) the primary purpose of such issuance is not to raise capital, (B) the
purchaser or acquirer of such securities in such issuance solely consists of
either (1) the actual participants in such transactions, (2) the actual owners
of such assets or securities acquired in such merger, acquisition or similar
transaction, (3) the shareholders, partners or members of the foregoing Persons
and (4) Persons whose primary business does not consist of investing in
securities, and (C) the number or amount (as the case may be) of such shares of
Common Stock issued to such Person by the Company shall not be disproportionate
to such Person’s actual ownership of such assets or securities to be acquired by
the Company (as applicable), or (vii) a strategic transaction approved by a
majority of the disinterested directors of the Company, provided that (A) any
such issuance shall only be to a person which is, itself or through its
subsidiaries, an operating company in a business synergistic with the business
of the Company and in which the Company receives benefits in addition to the
investment of funds, (B) the primary purpose of such issuance is not to raise
capital, (C) the purchaser or acquirer of such securities in such issuance
solely consists of either (1) the actual participants in such strategic
transactions, (2) the actual owners of such strategic assets or securities
acquired, (3) the shareholders, partners or members of the foregoing Persons and
(4) Persons whose primary business does not consist of investing in securities,
and (D) the number or amount (as the case may be) of such shares of Common Stock
issued to such Person by the Company shall not be disproportionate to such
Person’s actual participation in such strategic licensing or development
transactions or ownership of such strategic assets or securities to be acquired
by the Company (as applicable). Provided, however, that securities issued to a
registered broker-dealer as compensation for the services rendered in connection
for services for transactions described in clauses (vi) and (vii) shall be
Excluded Securities.

 



32

 

 

(4) “Options” means any rights, warrants or options to subscribe for or purchase
Common Stock or Convertible Securities.

 

(5) “Subsequent Placement” means any direct or indirect offer, sale, grant of
any option to purchase, or other disposition of (or announcement of any offer,
sale, grant or any option to purchase or other disposition of) any of the
Company’s or its Subsidiaries’ equity, debt or equity equivalent securities,
including without limitation any debt, preferred stock or other instrument or
security that is, at any time during its life and under any circumstances,
convertible into or exchangeable or exercisable for Common Stock or Common Stock
Equivalents. A Subsequent Placement shall not include (A) any additional
closings of the offering contemplated by this Agreement, (B) a public offering
for net proceeds to the Company in excess of $5,000,000 pursuant to a firm
commitment underwriting agreement, provided that the Company has been unable to
raise sufficient funds through a Subsequent Offering on reasonable terms or (C)
the issuance of securities in connection with a merger with Recruiter.com, Inc.
and asset purchase of Genesys Talent LLC.

 

(ii) Except as provided for herein, from the Closing Date until the earlier of
the date (i) that is 24 months thereafter or (ii) the date no Preferred Shares
are outstanding, the Company will not, directly or indirectly, effect any
Subsequent Placement unless the Company shall have first complied with this
Section 4(n)(ii).

 

(1) The Company shall deliver to each holder of Preferred Shares (each a
“Preferred Holder”, and collectively, the “Preferred Holders”) an irrevocable
written notice (the “Offer Notice”) of any proposed or intended issuance or sale
or exchange (the “Offer”) of the securities being offered (the “Offered
Securities”) in a Subsequent Placement, which Offer Notice shall (w) identify
and describe the Offered Securities, (x) describe the price and other terms upon
which they are to be issued, sold or exchanged, and the number or amount of the
Offered Securities to be issued, sold or exchanged, (y) identify the persons or
entities (if known) to which or with which the Offered Securities are to be
offered, issued, sold or exchanged and (z) offer to issue and sell to or
exchange with each Preferred Holder its pro rata portion (based on such Buyer’s
pro rata portion of the aggregate Investment Amount of Preferred Shares issued
on the Closing Date) of at least twenty-five percent (25%) of the Offered
Securities (the “Basic Amount”). With respect to each Preferred Holder that
elects to purchase its Basic Amount, such Preferred Holder may also indicate it
will purchase or acquire any additional portion of the Offered Securities
attributable to the Basic Amounts of other Preferred Holders should the other
Preferred Holders subscribe for less than their Basic Amounts (the
“Undersubscription Amount”), which process shall be repeated once until the
Preferred Holders shall have an opportunity to subscribe for any remaining
Undersubscription Amount.

 



33

 

 

(2) To accept an Offer, in whole or in part, such Preferred Holder must deliver
a written notice to the Company prior to the end of the fifth (5th) Business Day
after such Preferred Holder’s receipt of the Offer Notice (the “Offer Period”),
setting forth the portion of such Preferred Holder’s Basic Amount that such
Preferred Holder elects to purchase and, if such Preferred Holder shall elect to
purchase all of its Basic Amount, the Undersubscription Amount, if any, that
such Preferred Holder elects to purchase (in either case, the “Notice of
Acceptance”). If the Basic Amounts subscribed for by all Preferred Holders are
less than the total of all of the Basic Amounts, then each Preferred Holder who
has set forth an Undersubscription Amount in its Notice of Acceptance shall be
entitled to purchase, in addition to the Basic Amounts subscribed for, the
Undersubscription Amount it has subscribed for; provided, however, that if the
Undersubscription Amounts subscribed for exceed the difference between the total
of all the Basic Amounts and the Basic Amounts subscribed for (the “Available
Undersubscription Amount”), each Preferred Holder who has subscribed for any
Undersubscription Amount shall be entitled to purchase only that portion of the
Available Undersubscription Amount as the Basic Amount of such Preferred Holder
bears to the total Basic Amounts of all Preferred Holders that have subscribed
for Undersubscription Amounts, subject to rounding by the Company to the extent
it deems reasonably necessary. Notwithstanding anything to the contrary
contained herein, if the Company desires to modify or amend the terms and
conditions of the Offer prior to the expiration of the Offer Period, the Company
may deliver to the Preferred Holders a new Offer Notice and the Offer Period
shall expire on the fifth (5th) Business Day after such Preferred Holder’s
receipt of such new Offer Notice.

 

(3) The Company shall have twenty (20) Business Days from the expiration of the
Offer Period above to offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by the
Preferred Holders (the “Refused Securities”) pursuant to a definitive agreement
(the “Subsequent Placement Agreement”) but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring Person or Persons or less favorable to the
Company than those set forth in the Offer Notice and to publicly announce (a)
the execution of such Subsequent Placement Agreement, and (b) either (x) the
consummation of the transactions contemplated by such Subsequent Placement
Agreement or (y) the termination of such Subsequent Placement Agreement, which
shall be filed with the SEC on a Current Report on Form 8-K with such Subsequent
Placement Agreement and any documents contemplated therein filed as exhibits
thereto.

 

(4) In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 4(n)(ii)(3) above), then each Preferred Holder may, at its sole option
and in its sole discretion, reduce the number or amount of the Offered
Securities specified in its Notice of Acceptance to an amount that shall be not
less than the number or amount of the Offered Securities that such Preferred
Holder elected to purchase pursuant to Section 4(n)(ii)(2) above multiplied by a
fraction, (i) the numerator of which shall be the number or amount of Offered
Securities the Company actually proposes to issue, sell or exchange (including
Offered Securities to be issued or sold to Preferred Holders pursuant to Section
4(n)(ii)(3) above prior to such reduction) and (ii) the denominator of which
shall be the original amount of the Offered Securities. In the event that any
Preferred Holder so elects to reduce the number or amount of Offered Securities
specified in its Notice of Acceptance, the Company may not issue, sell or
exchange more than the reduced number or amount of the Offered Securities unless
and until such securities have again been offered to the Preferred Holders in
accordance with Section 4(n)(ii)(1) above.

 



34

 

 

(5) Upon the closing of the issuance, sale or exchange of all or less than all
of the Refused Securities, the Preferred Holders shall acquire from the Company,
and the Company shall issue to the Preferred Holders, the number or amount of
Offered Securities specified in the Notices of Acceptance, as reduced pursuant
to Section 4(n)(ii)(3) above if the Preferred Holders have so elected, upon the
terms and conditions specified in the Offer. The purchase by the Preferred
Holders of any Offered Securities is subject in all cases to the preparation,
execution and delivery by the Company and the Preferred Holders of a purchase
agreement relating to such Offered Securities reasonably satisfactory in form
and substance to the Preferred Holders and their respective counsel.

 

(6) Any Offered Securities not acquired by the Preferred Holders or other
persons in accordance with Section 4(n)(ii)(3) above may not be issued, sold or
exchanged until they are again offered to the Preferred Holders under the
procedures specified in this Agreement.

 

(7) The Company and the Preferred Holders agree that if any Preferred Holder
elects to participate in the Offer, neither the Subsequent Placement Agreement
with respect to such Offer nor any other transaction documents related thereto
(collectively, the “Subsequent Placement Documents”) shall include any term or
provisions whereby any Preferred Holder shall be required to agree to any
restrictions in trading as to any securities of the Company owned by such
Preferred Holder prior to such Subsequent Placement, other than restrictions on
transfer imposed under federal and state securities laws.

 

(8) Notwithstanding anything to the contrary in this Section 4(n) and unless
otherwise agreed to by the Preferred Holders, the Company shall either confirm
in writing to the Preferred Holders that the transaction with respect to the
Subsequent Placement has been abandoned or shall publicly disclose its intention
to issue the Offered Securities, in either case in such a manner such that the
Preferred Holders will not be in possession of material non-public information,
by the fifteenth (15th) Business Day following delivery of the Offer Notice. If
by the fifteenth (15th) Business Day following delivery of the Offer Notice no
public disclosure regarding a transaction with respect to the Offered Securities
has been made, and no notice regarding the abandonment of such transaction has
been received by the Preferred Holders, such transaction shall be deemed to have
been abandoned and the Preferred Holders shall not be deemed to be in possession
of any material, non-public information with respect to the Company. Should the
Company decide to pursue such transaction with respect to the Offered
Securities, the Company shall provide each Preferred Holder with another Offer
Notice and each Preferred Holder will again have the right of participation set
forth in this Section 4(n)(ii). From and after the Execution Date, the Company
shall not be permitted to deliver more than one such Offer Notice to the Buyers
in any 60 day period.

 

(iii) The restrictions contained in subsection (ii) of this Section 4(n) shall
not apply in connection with the issuance of any Excluded Securities.

 

(o) Taxes. The Company will pay, and save and hold the Buyers harmless from any
and all liabilities (including interest and penalties) with respect to, or
resulting from any delay or failure in paying, stamp and other taxes (other than
income taxes), if any, which may be payable or determined to be payable on the
execution and delivery or acquisition of the Preferred Shares, Warrants,
Conversion Shares or Warrant Shares.

 



35

 

 

(p) D&O Insurance. The Company shall obtain, or maintain if already in
existence, such director’s and officer’s insurance in such form, with such
carrier and in such amounts as reasonably acceptable to the holders of a
majority of the Preferred Shares (the “D&O Insurance”) within 30 days following
the Closing, and, for so long as any Preferred Shares remain outstanding.

 

(q) Books and Records. The Company will keep proper books of record and account,
in which full and correct entries shall be made of all financial transactions
and the assets and business of the Company and its Subsidiaries in accordance
with GAAP.

 

(r) Notice of Disqualification Events. The Company will notify the Buyers in
writing, prior to the Closing Date of (i) any Disqualification Event relating to
any Issuer Covered Person and (ii) any event that would, with the passage of
time, become a Disqualification Event relating to any Issuer Covered Person.

 

(s) Stock, Option and Equity Plans. From and after the Closing until the first
anniversary of the Closing Date, neither the Company nor any Subsidiary shall,
without the prior written consent of the Required Holder, (i) amend or modify
any economic terms or conditions of any of the Company’s stock, option or other
equity incentive plans in existence on the Execution Date (the “Incentive
Plans”), (ii) grant any stock, options or equity based incentives to any
employees, members of management, directors or advisors of the Company or its
Subsidiaries, other than pursuant to the Incentive Plans, or (iii) create or
implement any stock, option or other equity incentive plan, other than the
Incentive Plans. Notwithstanding any terms in this Agreement to the contrary,
until the earlier of (i) two years from the Closing Date or (ii) such date as no
Preferred Shares remain outstanding, the Company shall not file and/or utilize
any registration statements on Form S-8 for the offering or distribution of
securities without obtaining the prior written consent of the Required Holder.

 

(t) New Debt. For a period of two-years from the Execution Date, neither the
Company nor any Subsidiary shall enter into any agreement creating indebtedness
for the Company or any Subsidiary, including but not limited to entering into
(i) any mortgage, credit agreement or other facility, indenture agreement,
factoring agreement or other instrument, under which there may be issued, or by
which there may be secured or evidenced, any indebtedness for borrowed money or
money due that involves, either individually or in aggregate with other such
agreements, obligations greater than $25,000.00, and (ii) any equipment lease,
agreement evidencing purchase money security interests, or other similar
transaction in the ordinary course of business that involves, either
individually or in aggregate with other such agreements, obligations greater
than $100,000.00, in either case without the prior written consent of the
Required Holder.

 

(u) Distributions. While the Securities remain outstanding, the Company shall
not make any distributions on equity (other than stock dividends or stock splits
in the nature of a dividend), or any payments on debt other than the scheduled
payments of principal and interest, without the prior written consent of the
Required Holder.

 



36

 

 

(v) DTC Eligibility. For so long as any Securities are outstanding, the Company
will employ as the transfer agent for the Common Stock a participant in the DTC
Automated Securities Transfer Program and cause the Common Stock to be
transferable pursuant to such program.

 

(w) Closing Documents. On or prior to thirty (30) calendar days after the
Closing Date, the Company agrees to deliver, or cause to be delivered, to each
Buyer and K&L Gates, LLP a complete closing set of the executed Transaction
Documents, Securities and any other documents required to be delivered to any
party pursuant to Section 7 hereof or otherwise.

 

5. REGISTER.

 

The Company shall maintain at its principal executive offices (or such other
office or agency of the Company as it may designate by notice to each holder of
Securities), a register for the Preferred Shares in which the Company shall
record the name and address of the Person in whose name the Preferred Shares
have been issued (including the name and address of each transferee), the number
of Preferred Shares held by such Person and the number of Conversion Shares
issuable upon conversion of the Preferred Shares held by such Person. The
Company shall keep the register open and available at all times during business
hours for inspection of any Buyer or its legal representatives.

 

6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

The obligation of the Company hereunder to issue and sell the Preferred Shares
and the related Warrants to each Buyer at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion by providing
each Buyer with prior written notice thereof:

 

(i) Such Buyer shall have executed each of the Transaction Documents to which it
is a party and delivered the same to the Company.

 

(ii) Such Buyer shall have delivered to the Company the Purchase Price for the
Preferred Shares being purchased by such Buyer at the Closing by wire transfer
of immediately available funds pursuant to the wire instructions provided by the
Company.

 

(iii) The representations and warranties of such Buyer shall be true and correct
as of the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date,
which shall be true and correct as of such specified date), and such Buyer shall
have performed, satisfied and complied with the covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by such Buyer at or prior to the Closing Date.

 



37

 

 

7. CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

 

The obligation of each Buyer hereunder to purchase the Preferred Shares and the
related Warrants at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for each Buyer’s sole benefit and may be waived by such Buyer at
any time in its sole discretion by providing the Company with prior written
notice thereof:

 

(i) The Company shall have duly executed and delivered to the Buyer each of the
Transaction Documents and the stock certificates representing the Preferred
Shares (allocated in such numbers as such Buyer shall request in writing at
least two (2) Business Days prior to the Closing Date) being purchased by such
Buyer at the Closing pursuant to this Agreement.

 

(ii) Reserved

 

(iii) Reserved

 

(iv) The Company shall have delivered to such Buyer a certified copy of the
Certificate of Incorporation as certified by the Secretary of State of the State
of Delaware within ninety (90) days of the Closing Date.

 

(v) The Company shall have delivered to such Buyer a certificate, executed by
the Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(b) as adopted by the Company’s board of
directors in a form reasonably acceptable to such Buyer, (ii) the Certificate of
Incorporation and (iii) the Bylaws, each as in effect at the Closing, in the
form attached hereto as Exhibit C.

 

(vi) The representations and warranties of the Company shall be true and correct
as of the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date,
which shall be true and correct as of such specified date) and the Company shall
have performed, satisfied and complied in all respects with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the Closing Date. Such
Buyer shall have received a certificate, executed by the Chief Executive Officer
of the Company, dated as of the Closing Date, to the foregoing effect and as to
such other matters as may be reasonably requested by such Buyer in the form
attached hereto as Exhibit D.

 

(vii) The Company shall have obtained all governmental, regulatory or third
party consents and approvals, if any, necessary for the sale of the Securities.

 

(viii) The Certificate of Designations in the form attached hereto as Exhibit A
shall have been filed with the Secretary of State of the State of Delaware and
shall be in full force and effect, enforceable against the Company in accordance
with its terms and shall not have been amended.

 

(ix) The Company shall have delivered to such Buyer such other documents
relating to the transactions contemplated by this Agreement as such Buyer or its
counsel may reasonably request.

 

(x) Reserved

 



38

 

 

(xi) The Company shall provide an officer’s certificate evidencing that the
acquisitions referred to in Section 7(x) have closed in escrow and upon the
Buyers delivering $575,000 to the Company and authorizing the Company by email
or otherwise to release all signature pages to those Agreements and related
transactions and also releasing the signature pages of the Buyers and the
Company to this Agreement and the signature pages of the Company to the Warrants
purchased under this Agreement, each of the acquisitions and this Agreement
shall be deemed closed.

 

8. TERMINATION.

 

In the event that the Closing shall not have occurred with respect to a Buyer on
or before five (5) Business Days from the Execution Date due to the Company’s or
such Buyer’s failure to satisfy the conditions set forth in Sections 6 and 7
above (and the nonbreaching party’s failure to waive such unsatisfied
condition(s)), the nonbreaching party shall have the option to terminate this
Agreement with respect to such breaching party at the close of business on such
date by delivering a written notice to that effect to each other party to this
Agreement and without liability of any party to any other party; provided,
however, that if this Agreement is terminated pursuant to this Section 8, the
Company shall remain obligated to reimburse Cavalry or its designee(s), as
applicable, for the expenses described in Section 4(f) above.

 

9. MISCELLANEOUS.

 

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of Delaware, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of Delaware. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in New York County, New York, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that an e-mail signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not an e-mail
signature.

 



39

 

 

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

(d) Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

(e) Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyers, the Company, their affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor any Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters. Provisions of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and either (i) the holders of at least a majority
of the Preferred Shares outstanding as of the applicable date of determination,
which must include Cavalry as long as Cavalry (or any of its affiliates) owns at
least five percent (5%) of the Preferred Shares issued pursuant to this
Agreement, or (ii) Cavalry as long as Cavalry (or any of its affiliates) owns at
least five percent (5%) of the Preferred Shares issued pursuant to this
Agreement (the “Required Holder”); provided that any such amendment or waiver
that complies with the foregoing but that disproportionately, materially and
adversely affects the rights and obligations of any Buyer relative to the
comparable rights and obligations of the other Buyers shall require the prior
written consent of such adversely affected Buyer. Any amendment or waiver
effected in accordance with this Section 9(e) shall be binding upon each Buyer
and holder of Securities and the Company. No such amendment shall be effective
to the extent that it applies to less than all of the Buyers or holders of
Securities. No consideration shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of any of the Transaction
Documents unless the same consideration (other than the reimbursement of legal
fees) also is offered to all of the parties to the Transaction Documents,
holders of Preferred Shares or holders of Warrants, as the case may be. The
Company has not, directly or indirectly, made any agreements with any Buyers
relating to the terms or conditions of the transactions contemplated by the
Transaction Documents except as set forth in the Transaction Documents. Without
limiting the foregoing, the Company confirms that, except as set forth in this
Agreement, no Buyer has made any commitment or promise or has any other
obligation to provide any financing to the Company or otherwise.

 



40

 

 

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by e-mail (provided confirmation of
transmission is electronically generated and kept on file by the sending party);
or (iii) one (1) Business Day after deposit with an overnight courier service,
in each case properly addressed to the party to receive the same. The addresses
and email addresses for such communications shall be:

 

If to the Company:

 

Recruiter.com Group, Inc.

100 Waugh Dr. Suite 300

Houston, Texas

Email: ___________________

Attention: Miles Jennings, Chief Executive Officer

 

With a copy (for informational purposes only) to:

 

Nason, Yeager, Gerson, Harris & Fumero, P.A.

3001 PGA Boulevard, Suite 305

Palm Beach Gardens, FL 33410

Telephone:

Email:

Attention: Michael D. Harris, Esq.

 

If to a Buyer, to its address and email address set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers,

 

With a copy (for informational purposes only) to:

 

K&L Gates LLP

200 S. Biscayne Boulevard, Suite 3900

Miami, FL 33131

Telephone:

E-mail:     

Attention: Clayton E. Parker, Esq.

John D. Owens III, Esq.

 

or to such other address and/or email address and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s email containing the time, date, recipient e-mail and
an image of the first page of such transmission or (C) provided by an overnight
courier service shall be rebuttable evidence of personal service, receipt by
e-mail or receipt from an overnight courier service in accordance with clause
(i), (ii) or (iii) above, respectively.

 



41

 

 

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Preferred Shares or the Warrants. The Company
shall not assign this Agreement or any rights or obligations hereunder without
the prior written consent of the Required Holder, including by way of a
Fundamental Transaction (unless the Company is in compliance with the applicable
provisions governing Fundamental Transactions set forth in the Certificate of
Designations and the Warrants). A Buyer may assign some or all of its rights
hereunder without the consent of the Company, in which event such assignee shall
be deemed to be a Buyer hereunder with respect to such assigned rights.

 

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except that each Indemnitee shall have the right to enforce the
obligations of the Company with respect to Section 9(k).

 

(i) Survival. Unless this Agreement is terminated under Section 8, the
representations, warranties, agreements and covenants hereunder shall survive
the Closing and the delivery, conversion and/or exercise of the Securities, as
applicable. Each Buyer shall be responsible only for its own representations,
warranties, agreements and covenants hereunder.

 

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(k) Indemnification.

 

(i) In consideration of each Buyer’s execution and delivery of the Transaction
Documents and acquiring the Securities thereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless each Buyer and each other holder of
the Securities and all of their stockholders, partners, members, officers,
directors, employees and direct or indirect investors and any of the foregoing
Persons’ agents or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby or (c) any cause of action, suit or claim brought
or made against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company) and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (ii) any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the issuance
of the Securities, (iii) any disclosure made by such Buyer pursuant to Section
4(h), or (iv) the status of such Buyer or holder of the Securities as an
investor in the Company pursuant to the transactions contemplated by the
Transaction Documents. To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible under applicable law.

 



42

 

 

(ii) Promptly after receipt by an Indemnitee under this Section 9(k) of notice
of the commencement of any action or proceeding (including any governmental
action or proceeding) involving an Indemnified Liability, such Indemnitee shall,
if a claim for indemnification in respect thereof is to be made against any
indemnifying party under this Section 9(k), deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and the Indemnitee; provided, however, that an Indemnitee
shall have the right to retain its own counsel with the fees and expenses of not
more than one counsel for such Indemnitee to be paid by the indemnifying party,
if, in the reasonable opinion of counsel selected to defend the Indemnitee, the
representation by such counsel of the Indemnitee and the indemnifying party
would be inappropriate due to actual or potential differing interests between
such Indemnitee and any other party represented by such counsel in such
proceeding. Legal counsel referred to in the immediately preceding sentence
shall be selected by the Investors holding at least a majority of the Purchased
Shares. The Indemnitee shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such action or Indemnified
Liabilities by the indemnifying party and shall furnish to the indemnifying
party all information reasonably available to the Indemnitee that relates to
such action or Indemnified Liabilities. The indemnifying party shall keep the
Indemnitee fully apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. No indemnifying party shall be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent, provided, however, that the indemnifying party shall
not unreasonably withhold, delay or condition its consent. No indemnifying party
shall, without the prior written consent of the Indemnitee, which consent shall
not be unreasonably withheld conditioned or delayed, consent to entry of any
judgment or enter into any settlement or other compromise which does not include
as an unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such Indemnified
Liabilities or litigation. Following indemnification as provided for hereunder,
the indemnifying party shall be subrogated to all rights of the Indemnitee with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made. No Indemnitee shall enter into any
settlement of any action or proceeding subject to this Section 9(k) without the
prior written consent of the indemnifying party. The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action shall not relieve such indemnifying party of any liability to
the Indemnitee under this Section 9(k), except to the extent that the
indemnifying party is prejudiced in its ability to defend such action.

 



43

 

 

(iii) The indemnification required by this Section 9(k) shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Liabilities are
incurred.

 

(iv) The indemnity agreements contained herein shall be in addition to (x) any
cause of action or similar right of the Indemnitee against the indemnifying
party or others, and (y) any liabilities the indemnifying party may be subject
to pursuant to the law.

 

(l) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

(m) Remedies. Each Buyer and each holder of the Securities shall have all rights
and remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically to recover damages by reason of any breach of
any provision of this Agreement and to exercise all other rights granted by law.
Furthermore, the Company recognizes that in the event that it fails to perform,
observe, or discharge any or all of its obligations under the Transaction
Documents, any remedy at law may prove to be inadequate relief to the Buyers.
The Company therefore agrees that the Buyers shall be entitled to seek temporary
and permanent injunctive relief in any such case without the necessity of
proving actual damages.

 

(n) Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Buyer exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

 

(o) Payment Set Aside. To the extent that the Company makes a payment or
payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

 



44

 

 

(p) Reproduction of Documents. This Agreement and all documents relating
thereto, including, without limitation, (a) consents, waivers and modifications
which may hereafter be executed, (b) documents received by the Buyers on the
Closing Date (except for certificates evidencing the Preferred Shares
themselves), and (c) financial statements, certificates and other information
previously or hereafter furnished to the Buyers, may be reproduced by any Buyer
by any photographic, photostatic, microfilm, micro-card, miniature photographic
or other similar process and any Buyer may destroy any original document so
reproduced. All parties hereto agree and stipulate that any such reproduction
shall be admissible in evidence as the original itself in any judicial or
administrative proceeding (whether or not the original is in existence and
whether or not such reproduction was made by a Buyer in the regular course of
business) and that any enlargement, facsimile or further reproduction of such
reproduction shall likewise be admissible in evidence.

 

(q) Independent Nature of Buyers’ Obligations and Rights. The obligations of
each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as, and the Company acknowledges that the Buyers do not so
constitute, a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Buyers are in any way acting in concert
or as a group, and the Company shall not assert any such claim with respect to
such obligations or the transactions contemplated by the Transaction Documents
and the Company acknowledges that the Buyers are not acting in concert or as a
group with respect to such obligations or the transactions contemplated by the
Transaction Documents. The Company acknowledges and each Buyer confirms that it
has independently participated in the negotiation of the transaction
contemplated hereby with the advice of its own counsel and advisors. Each Buyer
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose.

 

(r) Knowledge Definition. “Knowledge”, “Knowledge of Company” or “Company’s
Knowledge” or any other similar knowledge qualification, means the actual or
constructive knowledge of Miles Jennings after due inquiry in his capacity as
the Chief Executive Officer of the Company.

 

** Signature Page Follows **

 



45

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Amended Securities Purchase Agreement to be duly executed
as of the Execution Date.

 

 

COMPANY:



       

RECRUITER.COM GROUP, INC.







        By:                 Name: Miles Jennings   Title: Chief Executive
Officer 

 



[Company’s Signature Page to the Amended Securities Purchase Agreement]

 





 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Amended Securities Purchase Agreement to be duly executed
as of the Execution Date.

 

 

BUYERS:

      [Name of Buyer]      

By:

             Name:   Title:

 



[Company’s Signature Page to the Amended Securities Purchase Agreement]

 





 

 

EXHIBITS

 

Exhibit ACertificate of Designation filed on March 25, 2019

Exhibit A-1Amended and Restated Certificate of Designation filed on March 29,
2019

Exhibit A-2Certificate of Amendment to Amended and Restated Certificate of
Designation filed on April 22, 2019

Exhibit A-3Second Certificate of Amendment to the Amended and Restated
Certificate of Designation

Exhibit BForm of Warrant

Exhibit CForm of Secretary’s Certificate

Exhibit DForm of Officer’s Certificate

 





 

 

Exhibit A

 

Certificate of Designation filed on March 25, 2019

 

A-1

 

 

Exhibit A-1

 

Amended and Restated Certificate of Designation filed on March 29, 2019

 

A-1-1

 

 

Exhibit A-2

 

Certificate of Amendment to Amended and Restated Certificate of Designation

filed on April 22, 2019

 

A-2-1

 

 

Exhibit A-3

 

Second Certificate of Amendment to the Amended and Restated Certificate of
Designation

filed on May 29, 2019

 

A-3-1

 

 

Exhibit B

 

Form of Warrant

 

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

 

COMMON STOCK PURCHASE WARRANT

RECRUITER.COM GROUP, INC.

 



Warrant Shares: __________________   Initial Exercise Date: ________ __, 2019



 

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, __________________, or its assigns (the “Holder”) is entitled, upon
the terms and subject to the limitations on exercise and the conditions
hereinafter set forth, at any time on or after the date hereof (the “Initial
Exercise Date”) and on or prior to the close of business on the five (5) year
anniversary of the Initial Exercise Date (the “Termination Date”) but not
thereafter, to subscribe for and purchase from Recruiter.com Group, Inc., a
Delaware corporation (the “Company”), up to ___________ shares of Common Stock
(subject to adjustment hereunder, the “Warrant Shares”). The purchase price of
one Warrant Share shall be equal to the Exercise Price (defined below).

 

Section 1. Definitions. Capitalized terms used and not otherwise defined herein
shall have the meanings set forth in that certain Amended Securities Purchase
Agreement (the “Purchase Agreement”), dated _________ __, 2019, among the
Company and the Buyers listed on the Schedule of Buyers attached thereto.

 

Section 2. Exercise.

 

(a) Exercise of the purchase rights represented by this Warrant may be made, in
whole or in part, at any time or times on or after the Initial Exercise Date and
on or before the Termination Date by delivery to the Company (or such other
office or agency of the Company as it may designate by notice in writing to the
registered Holder at the address of the Holder appearing on the books of the
Company) of a duly executed facsimile copy of the “Notice of Exercise Form”
annexed hereto. Within two (2) Trading Days following the date of exercise as
aforesaid, the Holder shall deliver the aggregate Exercise Price for the shares
specified in the applicable Notice of Exercise by wire transfer or cashier’s
check drawn on a United States bank unless the cashless exercise procedure
specified in Section 2(c) below is specified in the applicable Notice of
Exercise. Notwithstanding anything herein to the contrary (although the Holder
may surrender the Warrant to, and receive a replacement Warrant from, the
Company), the Holder shall not be required to physically surrender this Warrant
to the Company until the Holder has purchased all of the Warrant Shares
available hereunder and the Warrant has been exercised in full, in which case,
the Holder shall surrender this Warrant to the Company for cancellation within
three (3) Trading Days of the date the final Notice of Exercise is delivered to
the Company. Partial exercises of this Warrant resulting in purchases of a
portion of the total number of Warrant Shares available hereunder shall have the
effect of lowering the outstanding number of Warrant Shares purchasable
hereunder in an amount equal to the applicable number of Warrant Shares
purchased. The Holder and the Company shall maintain records showing the number
of Warrant Shares purchased and the date of such purchases. The Company shall
deliver any objection to any Notice of Exercise Form within one (1) Trading Day
of delivery of such notice. The Holder by acceptance of this Warrant,
acknowledges and agrees that, by reason of the provisions of this paragraph,
following the purchase of a portion of the Warrant Shares hereunder, the number
of Warrant Shares available for purchase hereunder at any given time may be less
than the amount stated on the face hereof.

 



B-1

 

 

(b) Exercise Price. The exercise price per share of the Common Stock under this
Warrant shall be equal to $0.06 per share, subject to adjustment under Section 3
(the “Exercise Price”).

 

(c) Cashless Exercise. If at any time after the Initial Exercise Date, there is
no effective registration statement covering the resale of the Warrant Shares by
the Holder, then this Warrant may also be exercised at the Holder’s election, in
whole or in part and in lieu of making the cash payment otherwise contemplated
to be made to the Company upon such exercise, at such time by means of a
“cashless exercise” in which the Holder shall be entitled to receive a number of
Warrant Shares equal to the quotient obtained by dividing [(A x B) – (A x C)] by
(D), where:

 

(A)= the number of Warrant Shares that would be issuable upon exercise of this
Warrant in accordance with the terms of this Warrant if such exercise were by
means of a cash exercise rather than a cashless exercise;

 

(B)= the greater of (i) the arithmetic average of the VWAPs (as defined below)
for the five (5) consecutive Trading Days ending on the date immediately
preceding the date on which the Holder elects to exercise this Warrant by means
of a “cashless exercise,” as set forth in the applicable Notice of Exercise or
(ii) the VWAP for the Trading Day immediately prior to the date on which the
Holder makes such “cashless exercise” election;

 

(C)= the Exercise Price of this Warrant, as adjusted hereunder, at the time of
such exercise; and

 



B-2

 

 

(D)= the lesser of (i) the arithmetic average of the VWAPs for the five (5)
consecutive Trading Days ending on the date immediately preceding the date on
which the Holder elects to exercise this Warrant by means of a “cashless
exercise,” as set forth in the applicable Notice of Exercise or (ii) the VWAP
for the Trading Day immediately prior to the date on which the Holder makes such
“cashless exercise” election.

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Principal Market upon which the Common Stock is
then listed or quoted is a trading market, the daily volume weighted average
price of the Common Stock for such date (or the nearest preceding date) on the
Principal Market as reported by Bloomberg L.P. (based on a Trading Day from 9:30
a.m. (New York City time) to 4:02 p.m. (New York City time)), (b)  if the
Principal Market upon which the Common Stock is then listed or quoted is not a
trading market, the volume weighted average price of the Common Stock for such
date (or the nearest preceding date) on such Principal Market as applicable, (c)
if the Common Stock is not then listed or quoted on the Principal Market, and if
prices for the Common Stock are then reported in the OTC Pink Marketplace of OTC
Markets Group, Inc., the most recent bid price per share of the Common Stock so
reported, or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Holders of a majority in interest of the Securities then outstanding and
reasonably acceptable to the Company, the fees and expenses of which shall be
paid by the Company.

 

If Warrant Shares are issued in such a cashless exercise, the parties
acknowledge and agree that in accordance with Section 3(a)(9) of the 1933 Act,
the Warrant Shares shall take on the characteristics of the Warrants being
exercised, and the holding period of the Warrants being exercised may be tacked
on to the holding period of the Warrant Shares. The Company agrees not to take
any position contrary to this Section 2(c).

 

Notwithstanding anything herein to the contrary, if on the Termination Date
(unless the Holder notifies the Company otherwise) if there is no effective
registration statement covering the resale of the Warrant Shares by the Holder,
then this Warrant shall be automatically exercised via cashless exercise
pursuant to this Section 2(c).

 

(d) Mechanics of Exercise.

 

(i) Delivery of Certificates Upon Exercise. Certificates for shares purchased
hereunder shall be transmitted to the Holder by the Transfer Agent to the Holder
by crediting the account of the Holder’s prime broker with The Depository Trust
Company through its Deposit or Withdrawal at Custodian system (“DWAC”) if the
Company is then a participant in such system and either (A) there is an
effective registration statement permitting the issuance of the Warrant Shares
to or resale of the Warrant Shares by the Holder or (B) this Warrant is being
exercised via cashless exercise and Rule 144 is available, and otherwise by
physical delivery to the address specified by the Holder in the Notice of
Exercise by the date that is three (3) Trading Days after the latest of (A) the
delivery to the Company of the Notice of Exercise and (B) payment of the
aggregate Exercise Price as set forth above (unless by cashless exercise, if
permitted) (such date, the “Warrant Share Delivery Date”). The Warrant Shares
shall be deemed to have been issued, and Holder or any other person so
designated to be named therein shall be deemed to have become a holder of record
of such shares for all purposes, as of the date the Warrant has been exercised,
with payment to the Company of the Exercise Price (or by cashless exercise, if
permitted) and all taxes required to be paid by the Holder, if any, pursuant to
Section 2(d)(vi) prior to the issuance of such shares, having been paid. The
Company understands that a delay in the delivery of the Warrant Shares after the
Warrant Share Delivery Date could result in economic loss to the Holder. As
compensation to the Holder for such loss, the Company agrees to pay (as
liquidated damages and not as a penalty) to the Holder for late issuance of
Warrant Shares upon exercise of this Warrant the proportionate amount of $5 per
Trading Day (increasing to $10 per Trading Day after the fifth (5th) Trading
Day) after the Warrant Share Delivery Date for each $1,000 of Exercise Price of
Warrant Shares for which this Warrant is exercised which are not timely
delivered. In no event shall liquidated damages for any one transaction exceed
$1,000.00 for the first ten Trading Days. The Company shall pay any payments
incurred under this Section 2(d)(i) in immediately available funds upon demand.
Furthermore, in addition to any other remedies which may be available to the
Holder, in the event that the Company fails for any reason to effect delivery of
the Warrant Shares by the Warrant Share Delivery Date, the Holder may revoke all
or part of the relevant Warrant exercise by delivery of a notice to such effect
to the Company, whereupon the Company and the Holder shall each be restored to
their respective positions immediately prior to the exercise of the relevant
portion of this Warrant, except that the liquidated damages described above
shall be payable through the date notice of revocation or rescission is given to
the Company.

 



B-3

 

 

(ii) Delivery of New Warrants Upon Exercise. If this Warrant shall have been
exercised in part, the Company shall, at the request of a Holder and upon
surrender of this Warrant certificate, at the time of delivery of the
certificate or certificates representing Warrant Shares, deliver to the Holder a
new Warrant evidencing the rights of the Holder to purchase the unpurchased
Warrant Shares called for by this Warrant, which new Warrant shall in all other
respects be identical to this Warrant.

 

(iii) Rescission Rights. If the Company fails to deliver the Warrant Shares by
crediting the account of the Holder’s prime broker via DWAC and causes the
Transfer Agent to transmit to the Holder a certificate or the certificates
representing the Warrant Shares pursuant to Section 2(d)(i) by the Warrant Share
Delivery Date, then the Holder will have the right, at any time prior to
issuance of such Warrant Shares, to rescind such exercise.

 

(iv) Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Exercise. In addition to any other rights available to the Holder, if the
Company fails to deliver the Warrant Shares, or cause the Transfer Agent to
transmit to the Holder a certificate or the certificates representing the
Warrant Shares pursuant to an exercise on or before the Warrant Share Delivery
Date, and if after such date the Holder is required by its broker to purchase
(in an open market transaction or otherwise) or the Holder’s brokerage firm
otherwise purchases, shares of Common Stock to deliver in satisfaction of a sale
by the Holder of the Warrant Shares which the Holder anticipated receiving upon
such exercise (a “Buy-In”), then the Company shall (A) pay in cash to the Holder
the amount, if any, by which (x) the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased
exceeds (y) the amount obtained by multiplying (1) the number of Warrant Shares
that the Company was required to deliver to the Holder in connection with the
exercise at issue times (2) the price at which the sell order giving rise to
such purchase obligation was executed, and (B) at the option of the Holder,
either reinstate the portion of the Warrant and equivalent number of Warrant
Shares for which such exercise was not honored (in which case such exercise
shall be deemed rescinded) or deliver to the Holder the number of shares of
Common Stock that would have been issued had the Company timely complied with
its exercise and delivery obligations hereunder. For example, if the Holder
purchases Common Stock having a total purchase price of $11,000 to cover a
Buy-In with respect to an attempted exercise of shares of Common Stock with an
aggregate sale price giving rise to such purchase obligation of $10,000, under
clause (A) of the immediately preceding sentence the Company shall be required
to pay the Holder $1,000. The Holder shall provide the Company written notice
indicating the amounts payable to the Holder in respect of the Buy-In and, upon
request of the Company, evidence of the amount of such loss. Nothing herein
shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
exercise of the Warrant as required pursuant to the terms hereof.

 



B-4

 

 

(v) No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such exercise, the Company shall, at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Exercise Price or round up to the next whole share.

 

(vi) Charges, Taxes and Expenses. Issuance of certificates for Warrant Shares
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such certificate
including any charges of any clearing firm, all of which taxes and expenses
shall be paid by the Company, and such certificates shall be issued in the name
of the Holder or in such name or names as may be directed by the Holder;
provided, however, that in the event certificates for Warrant Shares are to be
issued in a name other than the name of the Holder, this Warrant when
surrendered for exercise shall be accompanied by the Assignment Form attached
hereto duly executed by the Holder and the Company may require, as a condition
thereto, the payment of a sum sufficient to reimburse it for any transfer tax
incidental thereto. The Company shall pay all Transfer Agent fees required for
same-day processing of any Notice of Exercise.

 

(vii) Closing of Books. The Company will not close its stockholder books or
records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.

 



B-5

 

 

(e) Holder’s Exercise Limitations. The Company shall not effect any exercise of
this Warrant, and a Holder shall not have the right to exercise any portion of
this Warrant, pursuant to Section 2 or otherwise, to the extent that after
giving effect to such issuance after exercise as set forth on the applicable
Notice of Exercise, the Holder (together with the Holder’s affiliates, and any
other Persons acting as a group together with the Holder or any of the Holder’s
affiliates), would beneficially own in excess of the Beneficial Ownership
Limitation (as defined below).  For purposes of the foregoing sentence, the
number of shares of Common Stock beneficially owned by the Holder and its
affiliates shall include the number of shares of Common Stock issuable upon
exercise of this Warrant with respect to which such determination is being made,
but shall exclude the number of shares of Common Stock which would be issuable
upon (i) exercise of the remaining, nonexercised portion of this Warrant
beneficially owned by the Holder or any of its affiliates and (ii) exercise or
conversion of the unexercised or nonconverted portion of any other securities of
the Company (including, without limitation, any other Common Stock Equivalents)
subject to a limitation on conversion or exercise analogous to the limitation
contained herein beneficially owned by the Holder or any of its affiliates. 
Except as set forth in the preceding sentence, for purposes of this Section
2(e), beneficial ownership shall be calculated in accordance with Section 13(d)
of the 1934 Act and the rules and regulations promulgated thereunder, it being
acknowledged by the Holder that the Company is not representing to the Holder
that such calculation is in compliance with Section 13(d) of the 1934 Act and
the Holder is solely responsible for any schedules required to be filed in
accordance therewith. To the extent that the limitation contained in this
Section 2(e) applies, the determination of whether this Warrant is exercisable
(in relation to other securities owned by the Holder together with any
affiliates) and of which portion of this Warrant is exercisable shall be in the
sole discretion of the Holder, and the submission of a Notice of Exercise shall
be deemed to be the Holder’s determination of whether this Warrant is
exercisable (in relation to other securities owned by the Holder together with
any affiliates) and of which portion of this Warrant is exercisable, in each
case subject to the Beneficial Ownership Limitation, and the Company shall have
no obligation to verify or confirm the accuracy of such determination. In
addition, a determination as to any group status as contemplated above shall be
determined in accordance with Section 13(d) of the 1934 Act and the rules and
regulations promulgated thereunder. For purposes of this Section 2(e), in
determining the number of outstanding shares of Common Stock, a Holder may rely
on the number of outstanding shares of Common Stock as reflected in (A) the
Company’s most recent periodic or annual report filed with the Commission, as
the case may be, (B) a more recent public announcement by the Company or (C) a
more recent written notice by the Company or the Transfer Agent setting forth
the number of shares of Common Stock outstanding.  Upon the written or oral
request of a Holder, the Company shall within one Trading Day confirm orally and
in writing to the Holder the number of shares of Common Stock then outstanding. 
In any case, the number of outstanding shares of Common Stock shall be
determined after giving effect to the conversion or exercise of securities of
the Company, including this Warrant, by the Holder or its affiliates since the
date as of which such number of outstanding shares of Common Stock was reported.
The “Beneficial Ownership Limitation” shall be 4.99% of the number of shares of
the Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon exercise of this Warrant. The Holder, upon
not less than 61 days’ prior notice to the Company, may increase the Beneficial
Ownership Limitation provisions of this Section 2(e) solely with respect to the
Holder’s Warrant, provided that the Beneficial Ownership Limitation in no event
exceeds 9.99% of the number of shares of Common Stock outstanding immediately
after giving effect to the issuance of shares of Common Stock upon exercise of
this Warrant held by the Holder and the provisions of this Section 2(e) shall
continue to apply. Any such increase will not be effective until the 61st day
after such notice is delivered to the Company. The Holder may also decrease the
Beneficial Ownership Limitation provisions of this Section 2(e) solely with
respect to the Holder’s Warrant at any time, which decrease shall be effectively
immediately upon delivery of notice to the Company. The provisions of this
paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this Section 2(e) to correct this paragraph
(or any portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.
The limitations contained in this paragraph shall apply to a successor holder of
this Warrant.

 



B-6

 

 

Section 3. Certain Adjustments.

 

(a) Stock Dividends and Splits. If the Company, at any time while this Warrant
is outstanding: (i) pays a stock dividend or otherwise makes a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Company upon
exercise of this Warrant or pursuant to any of the other Transaction Documents),
(ii) subdivides outstanding shares of Common Stock into a larger number of
shares, (iii) combines (including by way of reverse stock split) outstanding
shares of Common Stock into a smaller number of shares, or (iv) issues by
reclassification of shares of the Common Stock any shares of capital stock of
the Company, then in each case the Exercise Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
(excluding treasury shares, if any) outstanding immediately before such event
and of which the denominator shall be the number of shares of Common Stock
outstanding immediately after such event, and the number of shares issuable upon
exercise of this Warrant shall be proportionately adjusted such that the
aggregate Exercise Price of this Warrant shall remain unchanged. Any adjustment
made pursuant to this Section 3(a) shall become effective immediately after the
record date for the determination of stockholders entitled to receive such
dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.

 

(b) Adjustments for Issuance of Additional Securities. For a period of two (2)
years from the Initial Exercise Date, in the event that the Company shall, at
any time, effect a Subsequent Placement (in a transaction other than in
connection with the issuance of any Excluded Securities), at a price per share
less than the Exercise Price then in effect or without consideration (a
“Dilutive Issuance” based on a “Dilutive Issuance Price”), then the Exercise
Price upon each such issuance shall be reduced to the Dilutive Issuance Price,
and the number of Warrant Shares (excluding Warrant Shares previously exercised)
shall be increased on a full ratchet basis to the number of shares of Common
Stock determined by multiplying the Exercise Price then in effect immediately
prior to such adjustment by the number of Warrant Shares (excluding Warrant
Shares previously exercised) acquirable upon exercise of this Warrant
immediately prior to such adjustment and dividing the product thereof by the
Exercise Price resulting from such adjustment. By way of example, if E is the
total number of Warrant Shares in effect immediately prior to such Dilutive
Issuance, F is the Exercise Price in effect immediately prior to such Dilutive
Issuance, and G is the Dilutive Issuance Price, the adjustment to the number of
Warrant Shares can be expressed in the following formula: Total number of
Warrant Shares after such Dilutive Issuance = the quotient obtained from
dividing [E x F] by G. Provided, however, that if the Company’s Common Stock
(including the Warrant shares) is listed on any of the New York Stock exchange,
the NYSE American, the Nasdaq Global Select Market, the Nasdaq Global Market, or
the Nasdaq Capital Market, or any successor of the foregoing, this Section 3(b)
shall not apply following such listing, subject to Section 3(c).

 



B-7

 

 

(c) Adjustment of Conversion Price upon Exchange Listing. If the Company’s
Common Stock becomes listed on any of the New York Stock Exchange, the NYSE
American, the Nasdaq Global Select Market, the Nasdaq Global Market, or the
Nasdaq Capital Market, or any successor of the foregoing, then (accounting for
any stock split or prior adjustment to the Exercise Price) the Exercise Price
shall be reduced to the lesser of (i) a 20% discount to the closing bid price
quoted on the Principal Market on the Trading Day prior to such listing and (ii)
a 20% discount to the Exercise Price in effect on the date of such listing.

 

(d) Change in Option Price or Rate of Conversion. If the price per share for
which shares of Common Stock may be issuable pursuant to any Common Stock
Equivalent, is less than the applicable Exercise Price then in effect, or if,
after any such issuance of Common Stock Equivalents, the price per share for
which shares of Common Stock may be issuable thereafter is amended or adjusted,
and such price as so amended shall be less than the applicable Exercise Price in
effect at the time of such amendment or adjustment, then the applicable Exercise
Price and number of Warrant Shares shall be adjusted upon each such issuance or
amendment as provided in this Section 3(d).

 

(e) Calculation of Consideration Received. In case any Common Stock Equivalent
is issued in connection with the issue or sale of other securities of the
Company, together comprising one integrated transaction, (x) the Common Stock
Equivalents will be deemed to have been issued for the Option Value of such
Common Stock Equivalents and (y) the other securities issued or sold in such
integrated transaction shall be deemed to have been issued or sold for the
difference of (I) the aggregate consideration received by the Company less any
consideration paid or payable by the Company pursuant to the terms of such other
securities of the Company, less (II) the Option Value. If any shares of Common
Stock or Common Stock Equivalents are issued or sold or deemed to have been
issued or sold for cash, the amount of such consideration received by the
Company will be deemed to be the net amount received by the Company therefor. If
any shares of Common Stock or Common Stock Equivalents are issued or sold for a
consideration other than cash, the amount of such consideration received by the
Company will be the fair value of such consideration, except where such
consideration consists of publicly traded securities, in which case the amount
of consideration received by the Company will be the VWAP of such public traded
securities on the date of receipt. If any shares of Common Stock or Common Stock
Equivalents are issued to the owners of the non-surviving entity in connection
with any merger in which the Company is the surviving entity, the amount of
consideration therefor will be deemed to be the fair value of such portion of
the net assets and business of the non-surviving entity as is attributable to
such shares of Common Stock or Common Stock Equivalents, as the case may be.

 

“Option Value” means the value of a Common Stock Equivalent based on the Black
Scholes Option Pricing model obtained from the "OV" function on Bloomberg L.P.
determined as of (A) the Trading Day prior to the public announcement of the
issuance of the applicable Common Stock Equivalent, if the issuance of such
Common Stock Equivalent is publicly announced or (B) the Trading Day immediately
following the issuance of the applicable Common Stock Equivalent if the issuance
of such Common Stock Equivalent is not publicly announced, for pricing purposes
and reflecting (i) a risk-free interest rate corresponding to the U.S. Treasury
rate for a period equal to the remaining term of the applicable Common Stock
Equivalent as of the applicable date of determination, (ii) an expected
volatility equal to the greater of 100% and the 100 day volatility obtained from
the HVT function on Bloomberg L.P. as of (A) the Trading Day immediately
following the public announcement of the applicable Common Stock Equivalent if
the issuance of such Common Stock Equivalent is publicly announced or (B) the
Trading Day immediately following the issuance of the applicable Common Stock
Equivalent if the issuance of such Common Stock Equivalent is not publicly
announced, (iii) the underlying price per share used in such calculation shall
be the highest VWAP of the Common Stock during the period beginning on the
Trading Day prior to the execution of definitive documentation relating to the
issuance of the applicable Common Stock Equivalent and ending on (A) the Trading
Day immediately following the public announcement of such issuance, if the
issuance of such Common Stock Equivalent is publicly announced or (B) the
Trading Day immediately following the issuance of the applicable Common Stock
Equivalent if the issuance of such Common Stock Equivalent is not publicly
announced, (iv) a zero cost of borrow and (v) a 360 day annualization factor.

 



B-8

 

 

The provisions of this Section 3(e) shall apply each time the Company, at any
time after the Initial Exercise Date and prior to the date that is eighteen (18)
months from the Initial Exercise Date, shall issue any securities with a
Dilutive Issuance Price.  Notwithstanding the foregoing, no adjustment shall be
made pursuant to this Section 3(e) with respect to an Exempt Issuance (as
defined in the Purchase Agreement).

 

(f) Subsequent Rights Offerings. In addition to any adjustments pursuant to
Section 3(a) above and any rights contained in the Purchase Agreement, for a
period of two (2) years from the Initial Exercise Date, if the Company grants,
issues or sells any Common Stock Equivalents or rights to purchase stock,
warrants, securities or other property pro rata to the record holders of any
class of shares of Common Stock (the “Purchase Rights”), then the Holder will be
entitled to acquire, upon the terms applicable to such Purchase Rights, the
aggregate Purchase Rights which the Holder could have acquired if the Holder had
held the number of shares of Common Stock acquirable upon complete exercise of
this Warrant (without regard to any limitations on exercise hereof, including
without limitation, the Beneficial Ownership Limitation) immediately before the
date on which a record is taken for the grant, issuance or sale of such Purchase
Rights, or, if no such record is taken, the date as of which the record holders
of shares of Common Stock are to be determined for the grant, issue or sale of
such Purchase Rights (provided, however, to the extent that the Holder’s right
to participate in any such Purchase Right would result in the Holder exceeding
the Beneficial Ownership Limitation, then the Holder shall not be entitled to
participate in such Purchase Right to such extent (or beneficial ownership of
such shares of Common Stock as a result of such Purchase Right to such extent)
and such Purchase Right to such extent shall be held in abeyance for the Holder
until such time, if ever, as its right thereto would not result in the Holder
exceeding the Beneficial Ownership Limitation). Notwithstanding the foregoing,
no Purchase Rights will be made under this Section 3(f) in respect of Excluded
Securities.

 

(g) Pro Rata Distributions. If the Company, for a period of two (2) years from
the Initial Exercise Date, shall distribute to all holders of Common Stock (and
not to the Holder) evidences of its indebtedness or assets (including cash and
cash dividends) or rights or warrants to subscribe for or purchase any security
other than the Common Stock (which shall be subject to Section 3(d)), then in
each such case the Exercise Price shall be adjusted by multiplying the Exercise
Price in effect immediately prior to the record date fixed for determination of
stockholders entitled to receive such distribution by a fraction of which the
denominator shall be the VWAP determined as of the record date mentioned above,
and of which the numerator shall be such VWAP on such record date less the then
per share fair market value at such record date of the portion of such assets or
evidence of indebtedness so distributed applicable to one outstanding share of
the Common Stock as determined by the Board of Directors in good faith. In
either case the adjustments shall be described in a statement provided to the
Holder of the portion of assets or evidences of indebtedness so distributed or
such subscription rights applicable to one share of Common Stock. Such
adjustment shall be made whenever any such distribution is made and shall become
effective immediately after the record date mentioned above.

 



B-9

 

 

(h) Fundamental Transaction. For a period of two (2) years from the Initial
Exercise Date, if (i) the Company, directly or indirectly, in one or more
related transactions effects any merger or consolidation of the Company with or
into another Person, (ii) the Company, directly or indirectly, effects any sale,
lease, license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which
holders of Common Stock are permitted to sell, tender or exchange their shares
for other securities, cash or property and has been accepted by the holders of
50% or more of the outstanding Common Stock, (iv) the Company, directly or
indirectly, in one or more related transactions effects any reclassification,
reorganization or recapitalization of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property, or (v) the Company, directly
or indirectly, in one or more related transactions consummates a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person or group of Persons whereby such other Person or group acquires
more than 50% of the outstanding shares of Common Stock (not including any
shares of Common Stock held by the other Person or other Persons making or party
to, or associated or affiliated with the other Persons making or party to, such
stock or share purchase agreement or other business combination) (each a
“Fundamental Transaction”), then, upon any subsequent exercise of this Warrant,
the Holder shall have the right to receive, for each Warrant Share that would
have been issuable upon such exercise immediately prior to the occurrence of
such Fundamental Transaction (without regard to any limitation on the exercise
of this Warrant), at the option of the Holder the number of shares of Common
Stock of the successor or acquiring corporation or of the Company, if it is the
surviving corporation, and any additional consideration (the “Alternate
Consideration”) receivable as a result of such Fundamental Transaction by a
holder of the number of shares of Common Stock for which this Warrant is
exercisable immediately prior to such Fundamental Transaction (without regard to
any limitation on the exercise of this Warrant). For purposes of any such
exercise, the determination of the Exercise Price shall be appropriately
adjusted to apply to such Alternate Consideration based on the amount of
Alternate Consideration issuable in respect of one share of Common Stock in such
Fundamental Transaction, and the Company shall apportion the Exercise Price
among the Alternate Consideration in a reasonable manner reflecting the relative
value of any different components of the Alternate Consideration. If holders of
Common Stock are given any choice as to the securities, cash or property to be
received in a Fundamental Transaction, then the Holder shall be given the same
choice as to the Alternate Consideration it receives upon any exercise of this
Warrant following such Fundamental Transaction. Notwithstanding anything to the
contrary, in the event of a Fundamental Transaction, the Company or any
Successor Entity (as defined below) shall, at the Holder’s option, exercisable
at any time concurrently with, or within 30 days after, the consummation of the
Fundamental Transaction, purchase this Warrant from the Holder by paying to the
Holder an amount of cash equal to (i) the Black Scholes Value of the remaining
unexercised portion of this Warrant on the date of the consummation of such
Fundamental Transaction or (ii) the positive difference between the cash per
share paid in such Fundamental Transaction minus the then in effect Exercise
Price. “Black Scholes Value” means the value of the unexercised portion of this
Warrant based on the Black and Scholes Option Pricing Model obtained from the
“OV” function on Bloomberg L.P. determined as of the day of consummation of the
applicable Fundamental Transaction for pricing purposes and reflecting (A) a
risk-free interest rate corresponding to the U.S. Treasury rate for a period
equal to the time between the date of the public announcement of the applicable
Fundamental Transaction and the Termination Date, (B) an expected volatility
equal to the greater of 100% and the 100 day volatility obtained from the HVT
function on Bloomberg L.P. as of the Trading Day immediately following the
public announcement of the applicable Fundamental Transaction, (C) the
underlying price per share used in such calculation shall be the sum of the
price per share being offered in cash, if any, plus the value of any non-cash
consideration, if any, being offered in such Fundamental Transaction and (D) a
remaining option time equal to the time between the date of the public
announcement of the applicable Fundamental Transaction and the Termination Date.
The Company shall cause any successor entity in a Fundamental Transaction in
which the Company is not the survivor (the “Successor Entity”) to assume in
writing all of the obligations of the Company under this Warrant and the other
Transaction Documents in accordance with the provisions of this Section 3(h)
pursuant to written agreements in form and substance reasonably satisfactory to
the Holder and approved by the Holder (without unreasonable delay) prior to such
Fundamental Transaction and shall, at the option of the Holder, deliver to the
Holder in exchange for this Warrant a security of the Successor Entity evidenced
by a written instrument substantially similar in form and substance to this
Warrant which is exercisable for a corresponding number of shares of capital
stock of such Successor Entity (or its parent entity) equivalent to the shares
of Common Stock acquirable and receivable upon exercise of this Warrant prior to
such Fundamental Transaction (without regard to any limitation on the exercise
of this Warrant), and with an exercise price which applies the exercise price
hereunder to such shares of capital stock (but taking into account the relative
value of the shares of Common Stock pursuant to such Fundamental Transaction and
the value of such shares of capital stock, such number of shares of capital
stock and such exercise price being for the purpose of protecting the economic
value of this Warrant immediately prior to the consummation of such Fundamental
Transaction), and which is reasonably satisfactory in form and substance to the
Holder. Upon the occurrence of any such Fundamental Transaction, the Successor
Entity shall succeed to, and be substituted for (so that from and after the date
of such Fundamental Transaction, the provisions of this Warrant and the other
Transaction Documents referring to the “Company” shall refer instead to the
Successor Entity), and may exercise every right and power of the Company and
shall assume all of the obligations of the Company under this Warrant and the
other Transaction Documents with the same effect as if such Successor Entity had
been named as the Company herein. Notwithstanding the foregoing, no adjustment
shall be made pursuant to this Section 3(h) with respect to an Exempt Issuance
(as defined in the Purchase Agreement).

 



B-10

 

 

(i) Calculations. All calculations under this Section 3 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 3, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding treasury shares, if any) issued and outstanding.

 

(j) Notice to Holder.

 

(i) Adjustment to Exercise Price. Whenever the Exercise Price is adjusted
pursuant to any provision of this Section 3, the Company shall promptly email to
the Holder a notice setting forth the Exercise Price after such adjustment and
any resulting adjustment to the number of Warrant Shares and setting forth a
brief statement of the facts requiring such adjustment. The Holder may supply an
email address to the Company and change such address.

 

(ii) Notice to Allow Exercise by Holder. For a period of two (2) years from the
Initial Exercise Date, if (A) the Company shall declare a dividend (or any other
distribution in whatever form) on the Common Stock, (B) the Company shall
declare a special nonrecurring cash dividend on or a redemption of the Common
Stock, (C) the Company shall authorize the granting to all holders of the Common
Stock rights or warrants to subscribe for or purchase any shares of capital
stock of any class or of any rights, (D) the approval of any stockholders of the
Company shall be required in connection with any reclassification of the Common
Stock, any consolidation or merger to which the Company is a party, any sale or
transfer of all or substantially all of the assets of the Company, or any
compulsory share exchange whereby the Common Stock is converted into other
securities, or (E) the Company shall authorize the voluntary or involuntary
dissolution, liquidation or winding up of the affairs of the Company, then, in
each case, the Company shall deliver to the Holder at its last address as it
shall appear upon the Warrant Register (as defined below) of the Company, at
least 20 calendar days prior to the applicable record or effective date
hereinafter specified, a notice stating (x) the date on which a record is to be
taken for the purpose of such dividend, distribution, redemption, rights or
warrants, or if a record is not to be taken, the date as of which the holders of
the Common Stock of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined or (y) the date on which
such reclassification, consolidation, merger, sale, transfer or share exchange
is expected to become effective or close, and the date as of which it is
expected that holders of the Common Stock of record shall be entitled to
exchange their shares of the Common Stock for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, sale, transfer or
share exchange; provided that the failure to email such notice or any defect
therein or in the emailing thereof shall not affect the validity of the
corporate action required to be specified in such notice. To the extent that any
notice provided hereunder constitutes, or contains, material, non-public
information regarding the Company or any of the Subsidiaries (as determined in
good faith by the Company), the Company shall simultaneously file such notice
with the Commission pursuant to a Current Report on Form 8-K. The Holder shall
remain entitled to exercise this Warrant during the period commencing on the
date of such notice to the effective date of the event triggering such notice
except as may otherwise be expressly set forth herein.

 



B-11

 

 

Section 4. Transfer of Warrant.

 

(a) Transferability. Subject to compliance with any applicable securities laws
and the provisions of the Purchase Agreement, this Warrant and all rights
hereunder (including, without limitation, any registration rights) are
transferable, in whole or in part, upon surrender of this Warrant at the
principal office of the Company or its designated agent, together with a written
assignment of this Warrant substantially in the form attached hereto duly
executed by the Holder or its agent or attorney and funds sufficient to pay any
transfer taxes payable upon the making of such transfer. Upon such surrender
and, if required, such payment, the Company shall execute and deliver a new
Warrant or Warrants in the name of the assignee or assignees, as applicable, and
in the denomination or denominations specified in such instrument of assignment,
and shall issue to the assignor a new Warrant evidencing the portion of this
Warrant not so assigned, and this Warrant shall promptly be cancelled. The
Warrant, if properly assigned in accordance herewith, may be exercised by a new
holder for the purchase of Warrant Shares without having a new Warrant issued.

 

(b) New Warrants. This Warrant may be divided or combined with other Warrants
upon presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney. Subject to
compliance with Section 4(a), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice. All Warrants issued on transfers or exchanges shall
be dated the initial issuance date of this Warrant and shall be identical with
this Warrant except as to the number of Warrant Shares issuable pursuant
thereto.

 

(c) Warrant Register. The Company shall register this Warrant, upon records to
be maintained by the Company for that purpose (the “Warrant Register”), in the
name of the record Holder hereof from time to time. The Company may deem and
treat the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.

 

(d) Representation of the Holder. The Holder, by the acceptance hereof,
represents and warrants that it is acquiring this Warrant and, upon any exercise
hereof, will acquire the Warrant Shares issuable upon exercise, for its own
account and not with a view to or for distributing or reselling such Warrant
Shares or any part thereof in violation of the 1933 Act or any applicable state
securities law, except pursuant to sales registered or exempted under the 1933
Act.

 

Section 5. Miscellaneous.

 

(a) No Rights as Stockholder Until Exercise. This Warrant does not entitle the
Holder to any voting rights, dividends or other rights as a stockholder of the
Company prior to the exercise hereof other than as explicitly set forth in
Section 3.

 

(b) Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants
that upon receipt by the Company of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it, and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.

 



B-12

 

 

(c) Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Trading Day, then, such action may be taken or such right may be
exercised on the next succeeding Trading Day.

 

(d) Authorized Shares.

 

The Company covenants that from 60 days following the Initial Exercise Date
(subject to tolling as provided for in Section 4(k) of the Purchase Agreement),
any time during the period the Warrant is outstanding, it will maintain the
Required Reserved Amount as set forth in Section 4(k) of the Purchase Agreement.
The Company further covenants that its issuance of this Warrant shall constitute
full authority to its officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for the Warrant
Shares upon the exercise of the purchase rights under this Warrant. The Company
will take all such reasonable action as may be necessary to assure that such
Warrant Shares may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of any Trading Market upon
which the Common Stock may be listed. The Company covenants that all Warrant
Shares which may be issued upon the exercise of the purchase rights represented
by this Warrant will, upon exercise of the purchase rights represented by this
Warrant and payment for such Warrant Shares in accordance herewith, be duly
authorized, validly issued, fully paid and non-assessable and free from all
taxes, liens and charges created by the Company in respect of the issue thereof
(other than taxes in respect of any transfer occurring contemporaneously with
such issue).

 

Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company will (i) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (ii) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant and (iii) use best efforts to
obtain all such authorizations, exemptions or consents from any public
regulatory body having jurisdiction thereof, as may be, necessary to enable the
Company to perform its obligations under this Warrant.

 

Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.

 



B-13

 

 

(e) Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with the provisions of the Purchase Agreement.

 

(f) Restrictions. The Holder acknowledges that the Warrant Shares acquired upon
the exercise of this Warrant, if not registered or if not exercised on a
cashless basis when Rule 144 is available, may have restrictions upon resale
imposed by state and federal securities laws.

 

(g) Non-waiver and Expenses. No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice the Holder’s rights, powers or remedies.
Without limiting any other provision of this Warrant or the Purchase Agreement,
if the Company willfully and knowingly fails to comply with any provision of
this Warrant, which results in any material damages to the Holder, the Company
shall pay to the Holder such amounts as shall be sufficient to cover any costs
and expenses including, but not limited to, reasonable attorneys’ fees,
including those of appellate proceedings, incurred by the Holder in collecting
any amounts due pursuant hereto or in otherwise enforcing any of its rights,
powers or remedies hereunder.

 

(h) Notices. Any notice, request or other document required or permitted to be
given or delivered to the Holder by the Company shall be delivered in accordance
with the notice provisions of the Purchase Agreement.

 

(i) Limitation of Liability. No provision hereof, in the absence of any
affirmative action by the Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of the Holder,
shall give rise to any liability of the Holder for the purchase price of any
Common Stock or as a stockholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.

 

(j) Remedies. The Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant. The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Warrant and hereby agrees to waive and
not to assert the defense in any action for specific performance that a remedy
at law would be adequate or that there is no irreparable harm and not to require
the posting of a bond or other security.

 

(k) Successors and Assigns. Subject to applicable securities laws, this Warrant
and the rights and obligations evidenced hereby shall inure to the benefit of
and be binding upon the successors and permitted assigns of the Company and the
successors and permitted assigns of Holder. The provisions of this Warrant are
intended to be for the benefit of any Holder from time to time of this Warrant
and shall be enforceable by the Holder or Holders of Warrant Shares.

 



B-14

 

 

(l) Amendment. This Warrant may be modified or amended or the provisions hereof
waived with the written consent of the Company and Holders of 100% of the
outstanding Warrants issued pursuant to the Purchase Agreement.

 

(m) Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

 

(n) Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

 

********************

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.

 

  RECRUITER.COM GROUP, INC.      

By:

               Name: Miles Jennings   Title: Chief Executive Officer

 

B-15

 

 

NOTICE OF EXERCISE

 

To: RECRUITER.COM GROUP, INC.

 

(1) The undersigned hereby elects to purchase ___________ Warrant Shares of the
Company pursuant to the terms of the attached Warrant (only if exercised in
full), and tenders herewith payment of the exercise price in full, together with
all applicable transfer taxes, if any.

 

(2) Payment shall take the form of (check applicable box):

 

☐ in lawful money of the United States; or

 

☐ [if permitted] the cancellation of such number of Warrant Shares as is
necessary, in accordance with the formula set forth in Section 2(c), to exercise
this Warrant with respect to the maximum number of Warrant Shares purchasable
pursuant to the cashless exercise procedure set forth in Section 2(c).

 

(3) Please issue a certificate or certificates representing said Warrant Shares
in the name of the undersigned or in such other name as is specified below:

_______________________________

 

(4) After giving effect to this Notice of Exercise, the undersigned will not
have exceeded the Beneficial Ownership Limitation.

 

The Warrant Shares shall be delivered to the following DWAC Account Number or by
physical delivery of a certificate to:

 

_______________________________

 

_______________________________

 

_______________________________

 

 

[SIGNATURE OF HOLDER]

 

Name of Investing Entity: ______________________________________________________

Signature of Authorized Signatory of Investing Entity:
__________________________________

Name of Authorized Signatory: ____________________________________________

Title of Authorized Signatory: _______________________________________

Date: _______________________________________________________________

 

B-16

 

 

ASSIGNMENT FORM

 

(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)

 

RECRUITER.COM GROUP, INC.

 

FOR VALUE RECEIVED, [____] all of or [_______] shares of the foregoing Warrant
and all rights evidenced thereby are hereby assigned to

 

_________________________________________________________________________________________________________
whose address is

 

 



 

 

 



 

 

Dated: ______________, _______

 

Holder’s Signature: _____________________________

 

Holder’s Address: _____________________________

 

_____________________________

 

Signature Guaranteed: ___________________________________________

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

 

B-17

 

 

Exhibit C

 

Form of Secretary’s Certificate

 

This certificate is delivered pursuant to Section 7(v) of that certain Amended
Securities Purchase Agreement, dated as of ________ ___, 2019 (the “Agreement”),
by and among Recruiter.com Group, Inc., a Delaware corporation (the “Company”)
and each of the investors listed on the Schedule of Buyers attached thereto
(individually, a “Buyer” and collectively, the “Buyers”). Capitalized terms used
herein without definition shall have the meanings set forth in the Agreement.

 

The undersigned, the duly appointed and qualified Secretary of the Company,
hereby certifies as follows:

 

1. Attached hereto as Exhibit A is a true and complete copy of resolutions duly
adopted by the Board of Directors approving the Agreement and the transactions
contemplated thereby, which resolutions are in full force and effect as of the
Closing Date and are all the resolutions adopted in connection with the
transactions contemplated hereby and thereby.

 

2. Attached hereto as Exhibit B is a true and complete copy of the Certificate
of Incorporation of the Company, as amended, which is in full force and effect
as of the Closing Date.

 

3. A true and correct copy of the Bylaws of the Company, which are in full force
and effect as of the Closing Date has been filed with the Securities and
Exchange Commission.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
written above.

 





      Miles Jennings, Secretary

 



C-1

 

 

Exhibit D

 

Form of Officer’s Certificate

 

This certificate is delivered pursuant to Sections 7(vi) and 7(xi) of that
certain Amended Securities Purchase Agreement, dated as of ________ ___, 2019
(the “Agreement”), by and among Recruiter.com Group, Inc., a Delaware
corporation (the “Company”) and each of the investors listed on the Schedule of
Buyers attached thereto (individually, a “Buyer” and collectively, the
“Buyers”). Capitalized terms used herein without definition shall have the
meanings set forth in the Agreement.

 

The undersigned, being the duly elected Chief Executive Officer of the Company,
hereby certifies as follows:

 

(a) the representations and warranties in the Agreement are true and correct as
of the date when made and as of the Closing Date as though originally made at
that time (except for representations and warranties that speak as of a specific
date, which shall be true and correct as of such specific date); and

 

(b) the Company has performed, satisfied and complied in all respects with the
covenants, agreements and conditions required to be performed, satisfied or
complied with by the Company at or prior to the Closing Date.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
written above.

 





      Miles Jennings, Chief Executive Officer

 

 

D-1



 

